        Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 1 of 72



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



                                                      )
In re J.P. Morgan Stable Value Fund ERISA             )      Master File No. 12-cv-2548-VSB
Litigation                                            )


                                             ORDER
                                                                                  3/13/2019
VERNON S. BRODERICK, United States District Judge:

       1.      On November 3, 2017, Class Counsel filed a Motion for Preliminary Approval of

Class Settlement on behalf of certain named plaintiffs (“Settling Plaintiffs”) and the Class.

(Doc. 399.)

       2.      On December 7, 2017, other named plaintiffs (“Objecting Plaintiffs”) filed a

Memorandum in Opposition to the Motion for Preliminary Approval. (Doc. 412.)

       3.      On December 19, 2017, Defendants filed a Response in Support of the Motion for

Preliminary Approval, (Doc. 414), and Class Counsel filed a Reply Memorandum in Support of

the Motion for Preliminary Approval, (Doc. 416).

       4.      On January 12, 2018, I held a Motion Hearing at which counsel for the Class,

Defendants, and Objecting Plaintiffs appeared and presented arguments regarding Preliminary

Approval of the Settlement.

       5.      On January 19, 2018, I issued an Order granting the Motion for Preliminary

Approval of Class Settlement except with regard to the form and manner of the Notice of

Settlement. (Doc. 425.) That Order directed the parties to either submit a joint proposed Notice

of Settlement to be sent to class members or, if they could not agree on a form of Notice, to

submit a joint letter stating their respective positions and proposed language regarding the form

of Notice.
         Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 2 of 72



       6.       On January 30, 2018, Class Counsel submitted a letter agreed to by the Settling

Parties that proposed a First Amendment to the Class Action Settlement Agreement to facilitate

escrow arrangements for the Qualified Settlement Funding, shifting certain tax reporting duties

from the “Escrow Agent” to the “Settlement Administrator.” (Doc. 426.) The Objecting

Plaintiffs did not object to the proposed First Amendment.

       7.       On February 13, 2018, the parties submitted (1) a joint proposed publication

notice that was agreeable to all parties, (Doc. 431-3), and (2) a joint letter motion stating their

respective positions regarding the form of mailed notice to be sent to potential Class Members,

(Doc. 431).

       8.       On August 8, 2018, Class Counsel submitted a letter motion requesting that

the Court approve a proposed Second Amendment to the Class Action Settlement

Agreement, which would provide for a supplemental notice and claims process for potential

Class Members whose necessary contact and investment information no longer exists or is

otherwise unavailable for collection. (Doc. 441.) Objecting Plaintiffs do not oppose this

proposed Second Amendment or the updated publication notice, provided that the

supplemental mailed notice otherwise comports with my ruling on the disputed issues

presented in the parties’ February 13, 2018 letter motion, (Doc. 431).

       9.       On December 7, 2018, the parties submitted a second joint letter motion further

clarifying and narrowing the disputed issues regarding the form of mailed notice and attaching

a revised draft of same that reflects the parties’ updated positions and proposed alternative

language/approaches. (Doc. 442.)
           Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 3 of 72



        10.     The following issue presented in the February 13, 2018 joint letter remains

pending:

        Must the mailed notice and the settlement website disclose that Objecting Plaintiffs

oppose the Settlement, provide contact information for Objecting Plaintiffs’ counsel, and require

Class Members who file a Notice of Intention to Appear at the Fairness Hearing to directly mail

a copy of same to Objecting Plaintiffs’ counsel?

        Wherefore, having considered all the above-referenced documents and the related

arguments presented by counsel before this Court previously, IT IS HEREBY ORDERED

that:

        (1)     The proposed First Amendment to the Class Action Settlement Agreement, (Doc.

                426-1), is approved as proposed by and agreed to by the Settling Parties;

        (2)     The proposed Second Amendment to the Class Action Settlement Agreement,

                (Doc. 441-1), is approved, subject to my ruling below regarding the form of the

                mailed Notice to potential class members;

        (3)     The form of the joint proposed publication notice agreed to by all parties, (Doc.

                441-3), is approved; and

        (4)     The form of the mailed Notice to all potential Class Members for whom contact

                information is available is approved as proposed by Class Counsel. The Notice to

                current participants, notice to former participants, and notice for participants

                requiring proof of eligibility, as proposed by Class Counsel and reflected in Exhibit

                A to this Order, may be issued pursuant to the terms of the proposed Settlement

                Agreement without the redline modifications. In other words, the mailed Notice and

                the settlement website need not disclose that Objecting Plaintiffs oppose the

                Settlement Agreement, provide contact information for Objecting Plaintiffs’ counsel,
        Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 4 of 72



               or require Class Members who file a Notice of Intention to Appear at the Fairness

               Hearing to directly mail a copy of same to Objecting Plaintiffs’ counsel.

       IT IS FURTHER ORDERED THAT the parties shall adhere to the schedule set forth in

Exhibit B setting forth the deadlines for Notice to be provided to the Class and other dates

leading to a final Fairness Hearing, which will be held on September 6, 2019 at 11:00 a.m. in

Courtroom 518 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square.


SO ORDERED

Dated: March 13, 2019
New York, New York                                    Vernon S. Broderick
                                                      United States District Judge
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page56ofof72
                                                                  71




                   Exhibit A
         Case
          Case1:12-cv-02548-VSB
               1:12-cv-02548-VSB Document
                                  Document442-1
                                           444 Filed
                                                Filed03/13/19
                                                      12/07/18 Page
                                                                Page67ofof72
                                                                           71



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

           Notice of Class Action Settlement and Fairness Hearing
  You have been identified as a participant or beneficiary in your employer’s
  401(k) retirement savings plan through which you were invested at relevant
  times in certain JPMorgan stable value funds. You could get a payment from
  this Class Action Settlement.
  The Court has authorized this notice. This is not a solicitation from a lawyer. Neither you nor
  your retirement plan is being sued.

I.       PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY

         The purpose of this Notice is to inform you the Court has given its preliminary approval to

  a proposed settlement (the “Settlement”) of a class action brought by certain individuals whose

  401(k) plan accounts included investments in the JPMorgan stable value funds. The action is

  entitled In re: J.P. Morgan Stable Value Fund ERISA Litigation, case no. 12-CV-2548 (the

  “Action”), currently pending before the Honorable Vernon S. Broderick of the United States

  District Court for the Southern District of New York (the “Court”). The Court has given its

  preliminary approval to the Settlement. You should read this notice carefully, because your legal

  rights are affected whether you act or do not act.

         The Plaintiffs brought the Action alleging violations of the Employment Retirement

 Income Security Act (“ERISA”) concerning the way Defendants JPMorgan Chase & Co. and other

 JPMorgan entities (“Defendants” or “JPMorgan”) managed the Class Members’ 401(k) plan

  investments that were allocated to certain JPMorgan stable value funds.

         JPMorgan denies all claims, and nothing in the Settlement is an admission or concession

  on JPMorgan’s part of any fault or liability whatsoever.




                                               Exhibit 2
        Case
         Case1:12-cv-02548-VSB
              1:12-cv-02548-VSB Document
                                 Document442-1
                                          444 Filed
                                               Filed03/13/19
                                                     12/07/18 Page
                                                               Page78ofof72
                                                                          71



        In its March 31, 2017, Memorandum Opinion and Order, the Court certified a class and

three subclasses of individuals who were participants or beneficiaries in their employers’ 401(k)

plans and had some of their investments allocated to a stable value fund managed by JPMorgan

during the class periods. (The definition of the class and the class periods is set forth below in

Section II, “Definition of the Class.”) The names of the 401(k) plans through which Class

Members allocated retirement assets to JPMorgan stable value funds are listed in Attachment 1 to

this Notice. 1

        A.       The Settlement

        As part of the Settlement, a fund of $75,000,000 (the “Settlement Amount”) has been

established to resolve the Action. From that $75,000,000 will first be paid any administrative

expenses, taxes, tax expenses, Court-approved attorneys’ fees and costs, Class Representative

service awards, and other approved expenses of the litigation. Then, the remaining Settlement

Amount (called the “Net Settlement Amount”) will be allocated to Class Members according to

the Plan of Allocation to be approved by the Court. Shortly after the Court preliminarily approved

the Settlement, JPMorgan deposited the $75,000,000 Settlement Amount in an interest-bearing

Qualified Settlement Fund. Upon final approval of the Settlement by the Court, the interest accrued

on the Settlement Fund will be added to the Settlement Amount in order to benefit the Class.

        The Settlement provides, among other things, for the allocation of monies directly into the

individual accounts of Class Members who had an account with a positive balance (an “Active

Account”) in one of the 401(k) plans that are listed in Attachment 1 as of the most current

participant data received by Class Counsel (“Current Participants”).



1
 Attachment 1 lists the plans which, according to information available at the time of the
Settlement, offered a JPMorgan stable value fund during the class period. The plans identified
on Attachment 1 may change based on the subsequent investigation of the parties.
                                                 2
       Case
        Case1:12-cv-02548-VSB
             1:12-cv-02548-VSB Document
                                Document442-1
                                         444 Filed
                                              Filed03/13/19
                                                    12/07/18 Page
                                                              Page89ofof72
                                                                         71



       Class members who are entitled to a distribution but who no longer have an “Active

Account” in one of the Plans listed in Attachment 1 (“Former Participants”) will receive their

allocation by check mailed to their last known address or by rollover if available and elected.

       Our records indicate that you are a Current Participant. You do not have to do

anything to participate in the Settlement or to receive a payment from the Settlement if it is

determined that you are entitled to one under the Plan of Allocation.

       B.      Statement of Attorneys’ Fees and Costs in the Class Action

       Co-Lead Class Counsel, and the firms assisting them, have devoted many hours to bringing

this case and pursuing it for the past five-and-a-half years. During that time, they also have

advanced costs for expert consulting services, substantial investigation, intensive document

analysis, and other costs necessary to pursue the case. Co-Lead Class Counsel’s motion for class

certification was granted by the Court on March 31, 2017. Co-Lead Class Counsel successfully

defended JPMorgan’s petition for an immediate appeal of the Class Certification Order, which the

Second Circuit denied. Co-Lead Class Counsel engaged in substantial investigation and analysis

of the law and facts concerning the Action in opposing JPMorgan’s motion for summary judgment.

This work resulted in the monetary benefits provided in the Settlement. Co-Lead Class Counsel

took the risk of litigation and have not been paid for any of their time or reimbursed for any of the

costs that they have incurred during the more than five years that the Action has been pending

before the Court. Co-Lead Class Counsel also have agreed to undertake the additional risk of

paying some of the administrative costs of the settlement process if the Settlement is not approved.

       Co-Lead Class Counsel will apply to the Court for payment of attorneys’ fees and costs for

their work in the case. Co-Lead Class Counsel will request fees not to exceed one-third of the

$75,000,000 Settlement Amount and will request reimbursement of litigation costs not to exceed



                                                 3
            Case
             Case1:12-cv-02548-VSB
                   1:12-cv-02548-VSB Document
                                      Document442-1
                                               444 Filed
                                                    Filed 03/13/19
                                                          12/07/18 Page
                                                                   Page 910ofof7271



      $1,750,000. Any attorneys’ fees and costs awarded by the Court to Co-Lead Class Counsel will be

      paid from the Qualified Settlement Fund. Co-Lead Class Counsel will not seek to receive any

      interest earned by the Qualified Settlement Fund, which will be added to the Net Settlement

      Amount.

             As is customary in class action cases in which the Class Representatives have spent time

      and effort on the litigation, Co-Lead Class Counsel also will ask the Court to approve Service

      Award payments, not to exceed $20,000, for each of the 12 Class Representatives who took on the

   risk of litigation, provided discovery, and committed to spend the time necessary to bring the case

   to conclusion. Their activities also included assisting in the factual development of the Action.

II.          DEFINITION OF THE CLASS

             You are deemed to be part of the Class and a participant in this Action if you fit into one

  or more of the class or subclass definitions below, unless you expressly exclude yourself from

  the Class in writing. (See answer to Question No. 8 below.)

             By order dated March 31, 2017, the Court certified this case to proceed on behalf of a class

  defined as follows:

             All participants of ERISA plans, as well as beneficiaries of those plans, who were
             invested directly or indirectly in any JPM Stable Value Fund that invested in the
             JPM Intermediate Bond Fund and/or the Intermediate Public Bond Fund between
             January 1, 2009 and December 31, 2010 and whose stable value fund investment
             performance underperformed the Hueler index or similar objective benchmark.
             Excluded from the Class are the jurists to whom this case is assigned, as well as
             their respective staffs; counsel who appear in this case, as well as their respective
             staffs, including experts they employ; the Defendants in this matter, as well as their
             officers and directors; any person, firm, trust, corporation, officer, director, or other
             individual or entity in which a Defendant has a controlling interest or that is related
             to or affiliated with any of the Defendants; and the legal representatives, agents,
             affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

             In addition, the Court certified three subclasses. The first certified subclass—the “SAIF

  Subclass”—is defined as follows:

                                                        4
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page10
                                                                  11ofof72
                                                                         71



       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the JPM Stable Asset Income Fund (“SAIF”) from
       between January 1, 2009 and December 31, 2010 and whose stable value fund
       investment underperformed the Hueler Index or similar objective benchmark.
       Excluded from the Class are the jurists to whom this case is assigned, as well as
       their respective staffs; counsel who appear in this case, as well as their respective
       staffs, including experts they employ; the Defendants in this matter, as well as their
       officers and directors; any person, firm, trust, corporation, officer, director, or other
       individual or entity in which a Defendant has a controlling interest or that is related
       to or affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The second certified subclass—the “ACSAF/JP Morgan Stable Value Fund Subclass”—

has a class period that begins on September 17, 2007. The ACSAF/JP Morgan Stable Value Fund

Subclass is defined as follows:

       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the American Century Stable Asset Fund
       [(“ACSAF”)] immediately before JPMAM took over the Fund and received its
       assets in the ACSAF/JPM Stable Value Fund on or about September 17, 2007 and
       continuing to December 31, 2010, and whose stable value fund investment
       underperformed the Hueler Index or similar objective benchmark. Excluded from
       the class are the jurists to whom this case is assigned, as well as their respective
       staffs; counsel who appear in this case, as well as their respective staffs, including
       experts they employ; the Defendants in this matter, as well as their officers and
       directors; any person, firm, trust, corporation, officer, director, or other individual
       or entity in which a Defendant has a controlling interest or that is related to or
       affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The third certified subclass—the “Caterpillar Subclass”—is defined as follows:

       All participants of the Caterpillar Plan, as well as beneficiaries of those plans, who
       were invested directly or indirectly in JPM’s Caterpillar Stable Principal Fund or
       any other JPM Stable Value Fund that invested in the Intermediate Bond Fund and
       / or the Intermediate Public Bond Fund between January 1, 2009 and December 31,
       2010 and whose stable value fund investment performance underperformed the
       Hueler index or similar objective benchmark. Excluded from the class are the
       jurists to whom this case is assigned, as well as their respective staffs; counsel who
       appear in this case, as well as their respective staffs, including experts they employ;
       the Defendants in this matter, as well as their officers and directors; any person,
       firm, trust, corporation, officer, director, or other individual or entity in which a
       Defendant has a controlling interest or that is related to or affiliated with any of the



                                                  5
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page11
                                                                  12ofof72
                                                                         71



       Defendants; and the legal representatives, agents, affiliates, heirs, successors-in-
       interest, or assigns of any such excluded party.

The “objective benchmark” referenced in each of these definitions will be the Lehman
Brothers Intermediate Aggregate Index (later renamed the Barclays Intermediate
Aggregate Index) (hereafter the “Lehman/Barclays Intermediate Aggregate Index” or the
“Benchmark”).

1. Why Did I Receive This Settlement Notice?

You received this Notice because records from the record keeper for your 401(k) plan show that
you were a participant or beneficiary in a 401(k) plan and that your 401(k) plan account included
investments in a JPMorgan stable value fund, and you otherwise may be part of the Class or one
of the Subclasses, as explained above.

2. What Is The Class Action About?

In this Class Action, Plaintiffs principally allege that Defendants violated ERISA in two
fundamental ways. First, Plaintiffs allege that JPMorgan managed Plaintiffs’ investments
imprudently in violation of JPMorgan’s fiduciary duties, by causing its stable value funds to invest
heavily in two other JPMorgan funds, the Intermediate Bond Fund (“IBF”) and the Intermediate
Public Bond Fund (“IPBF”), which, in turn, invested in risky, highly leveraged assets, including,
among other things, mortgage-related assets. Second, Plaintiffs allege that certain Defendants, as
fiduciaries for the relevant plans and their participants and beneficiaries, breached their obligations
under ERISA to comply with the duties of prudence and diversification and to discharge their
duties solely in the interests of plan participants and beneficiaries, and for the exclusive purpose
of providing benefits to the plan participants and beneficiaries. Plaintiffs also claim that certain
Defendants engaged in transactions prohibited by ERISA, and the ACSAF/JPM Stable Value Fund
Subclass Plaintiffs make additional claims against all Defendants for engaging in transactions
prohibited by ERISA.

While none of the Plaintiffs or Class Members lost any of the money they invested in JPMorgan
stable value funds, the Plaintiffs alleged that they were damaged because the investment return
paid to Class Members would have been greater if the funds had been prudently managed.

Defendants have denied and continue to deny the claims and contentions of the Class
Representatives. Defendants deny that they are liable at all to the Class, and that the Class has
suffered any harm or damage for which Defendants could or should be held responsible. Nothing
in the Settlement Agreement is an admission or concession on Defendants’ part of any fault or
liability whatsoever.

3. Why Is There A Settlement?


The Court has not reached a final decision on the merits of the Class Representatives’ claims.
Instead, a majority of the Class Representatives (the “Settling Class Representatives”) and

                                                  6
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page12
                                                                  13ofof72
                                                                         71



Defendants have agreed to the Settlement. The Settlement is the product of extensive negotiations
between Co-Lead Class Counsel and Defendants’ counsel and an in-person mediation session with
a private mediator, followed by months of further negotiation. The parties to the Settlement have
taken into account the uncertainty and risks of litigation and have concluded that it is desirable to
settle on the terms and conditions set forth in the Settlement Agreement.

[Objectors’ Proposal - Four of the twelve Class Representatives do not approve of the settlement.
Those four Class Representatives are represented by Philip Greenfield and Kirk May, German
May PC, 1201 Walnut Street, 20th Floor, Kansas City, MO, 816-471-7700,
www.germanmay.com.]

4. What Does The Settlement Provide?

The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation
to be approved by the Court. Class Members fall into two categories: Current Participants and
Former Participants, as defined on pages 2-3 above. Allocations to Current Participants who are
entitled to a distribution under the Plan of Allocation will be made into their existing plan accounts
in accord with their current investment elections. Allocations to Former Participants who are
entitled to a distribution under the Plan of Allocation will made by check mailed to their last known
address or, if available and they so elect, as a rollover to a qualified retirement account.

In return for payment to the Class of the $75,000,000 Settlement Amount, all Class Members will
fully release the Defendants and the Released Parties from the Released Claims. The Released
Parties include Defendants, any related entities, as well as any past attorneys and agents. The
Released Claims include (but are not limited to) the following:

       •   All claims that were or could have been asserted in the Action, or that did or could
           arise out of the conduct alleged in the complaints filed in the Action.

       •   All claims that relate to any JPMorgan stable value fund investments, the holdings of
           any stable value fund investments, or disclosures regarding any stable value
           investments.

       •   All claims that relate to the direction to calculate, the calculation of, and/or the
           method or manner of allocation of the Net Settlement Fund pursuant to the Plan of
           Allocation.

This is only a summary of the Released Parties and Released Claims and is not a binding
description of either. The governing releases are found within the Settlement Agreement at
www.jpmsvfclassaction.com. Generally, the release means that Class Members will not have the
right to sue the Defendants or related parties for conduct during the Class Period arising out of or
relating to the allegations in the Action.

The entire Settlement Agreement is available at www.jpmsvfclassaction.com.




                                                  7
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page13
                                                                  14ofof72
                                                                         71



5. How Much Will My Distribution Be?

Because you are a Current Participant, the amount, if any, that will be allocated to you will be
based upon records maintained by your employer’s 401(k) plan’s record keeper. Calculations
regarding the individual distributions will be performed by the Settlement Administrator, whose
determinations will be final and binding, pursuant to the Court-approved Plan of Allocation.

To be eligible for a distribution from the Net Settlement Amount, you must either be: (1) a member
of the Class or one of the Subclasses, as defined in Section II above; or (2) a beneficiary, alternate
payee, or attorney-in-fact of persons identified in (1) or (2). Former Participants are required to
submit a complete and satisfactory Claim Form by the deadline. Because you are a Current
Participant, you do not need to do anything to receive your share of the Settlement.

Under the proposed Plan of Allocation, the Net Settlement Amount will be divided among all Class
Members based upon the underperformance, if any, of each Class Member’s JPMorgan stable
value investment compared to the Lehman/Barclays Intermediate Aggregate Index. At the
Fairness Hearing, the Court will be asked to approve this calculation process as part of the Plan of
Allocation.

To make this allocation, the Settlement Administrator will first calculate the Individual
Underperformance Amounts by comparing the underperformance, if any, of the JPM Stable Value
Funds by comparing the crediting rate of the Plans the participants invested in, with a crediting
rate derived from the Benchmark. If the calculation shows that a Plan did not experience any
underperformance compared to the Benchmark then the participants in those Plans are not by
definition Class Members because they did not suffer from any underperformance damages. For
those Plans that experienced underperformance the second step will be for the Settlement
Administrator to calculate the Individual Underperformance Amounts as the total dollar value
amount by which each participant’s individual investment in JPM Stable Value Funds
underperformed the Benchmark during the relevant time periods. The specific method for
calculating these amounts is detailed in the Settlement Agreement’s Plan of Allocation. The sum
of all Individual Underperformance Amounts is defined to be the “Total Underperformance
Amount.”

Once the Underperformance Amounts have been calculated, each Class Member’s payment will
be calculated by multiplying the Net Settlement Amount by the ratio of that Class Member’s
Individual Underperformance Amount to the Total Underperformance Amount. This will allow
each individual Class Member to receive an allocation from the Net Settlement Amount
proportional to the underperformance of his or her stable value investment compared with the
underperformance of other Class Members’ investments (all other things being equal). Plan of
Allocation examples are available on the website, www.jpmsvfclassaction.com.

Class Counsel and the Settlement Administrator must review information from your 401(k) plan
account to determine whether your investments in JPMorgan stable value funds underperformed
as compared to the Benchmark. Any information Class Counsel obtains will be treated
confidentially under the Protective Order entered by the Court in this Action and will be used


                                                  8
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page14
                                                                  15ofof72
                                                                         71



solely for purposes of determining if you are a Class Member entitled to payment under the terms
of the Settlement.

6. How Can I Receive My Distribution?

Whether you need to submit a claim form to receive your distribution depends on whether you are
considered a “Current Participant” or a “Former Participant.” According to your Plan’s record
keeper, you are a Current Participant. Therefore, you do not need to do anything to receive
your share of the Settlement.

7. When Will I Receive My Distribution?

The timing of the distribution of the Net Settlement Amount is conditioned on several events,
including the Court’s final approval of the Settlement and that approval being no longer subject to
any appeal in any court. If there is an appeal of the final approval, it may take several years to
resolve and the distribution of the Net Settlement Amount will be delayed until that process is
complete. If the Settlement is approved by the Court, and there are no appeals, distribution of the
Net Settlement Amount likely will occur in 2019.

Separately, there are provisions in the Settlement Agreement that allow the parties to
terminate the Settlement under specific conditions. There will be no payments under the
Settlement if the Settlement Agreement is terminated.

There will be no payment to you if the Settlement Administrator determines that your
individual JPMorgan stable value investment did not suffer any Underperformance Amount
when measured against the Benchmark.

If the amount you are allocated is less than the amount of the reasonable direct costs of
processing and delivering your payment, then no distribution will be made to you. For
example, if your allocation is less than $5 and the reasonable direct costs of processing the
payment and delivery are greater than $5, you would not be eligible to receive any payment
under the Settlement.

8. Can I Get Out Of The Settlement?

Yes, you have the right to exclude yourself from the Class and give up the right to your share of
the Settlement Amount. Note: if you exclude yourself from the Class, you may not have a right to
bring your own lawsuit due to ERISA’s six-year statute of repose. Class Counsel is of the opinion
that ERISA’s six-year statute of repose bars you from bringing your own lawsuit. You may consult
your own lawyer to get advice on this issue at your own expense.

If you ask to be excluded, you won’t have a right to receive a payment from the Settlement. You
will also not be bound by any judgment of the Court or the terms of the Settlement Agreement,
including the release of your potential claims. However, under the United States Supreme Court’s
ruling in California Public Employees’ Retirement System v. ANZ Securities Inc., No. 16-373, 582


                                                9
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page15
                                                                  16ofof72
                                                                         71



U.S.__ (2017), your rights to prosecute any individual claims against the Defendants arising out
of these transactions may have already expired due to ERISA’s six-year statute of repose.

To ask to be excluded from this proceeding, you must send an “Exclusion Request” by letter,
expressly stating that you want to be excluded from the Class in In re: J.P. Morgan Stable Value
Fund ERISA Litigation. Be sure to include your name and address, and sign the letter. You must
mail your Exclusion Request, postmarked by Month 00, 0000, to the Settlement Administrator at
the following address:

JPM Stable Value Fund Litigation
c/o JND Class Action Administration
P.O. Box 91304
Seattle, WA 98111

9. Do I Have A Lawyer In The Case?

The Court has appointed The Law Offices of Michael M. Mulder and Schneider Wallace Cottrell
Konecky Wotkyns LLP to represent the Class as Co-Lead Class Counsel. Co-Lead Class Counsel
are working jointly with and being assisted by the law firms of Levin Papantonio Thomas Mitchell
Rafferty & Proctor, P.A; and Peiffer Rosca Wolf Abdullah Carr & Kane, APLC. If you want to be
represented by your own lawyer, you may hire one at your own expense.

10. How Will The Lawyers Be Paid?

Co-Lead Class Counsel will file a petition for the award of attorneys’ fees and costs. This petition
will be considered at the Fairness Hearing. Co-Lead Class Counsel has agreed to limit their
application for an award of attorneys’ fees and costs to not more than $25,000,000 in fees and
$1,750,000 in costs. The Court will determine what fees and costs will be approved.

11. How Do I Tell The Court If I Don’t Like The Settlement?

If you are a Class Member, you can tell the Court that you do not agree with the Settlement or
some part of it. To object, you must send the Court a written statement that you object to the
Settlement in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548. Be
sure to include your name, address, telephone number, signature, and a full explanation of why
you object to the Settlement. Your written objection must be mailed to each of the following
addressees and received by the Court no later than XXXXXXX, 2019.




                                                10
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page16
                                                                  17ofof72
                                                                         71




 THE COURT                        CLASS COUNSEL                         [Objectors’ Proposal –
                                                                        COUNSEL FOR FOUR CLASS
                                                                        REPRESENTATIVES
 Clerk of the Court               Schneider Wallace Cottrell            German May PC
 United States District Court     Konecky Wotkyns LLP                   1201 Walnut Street
 Southern District of New         Attn: JPM Stable Value Fund           20th Floor
 York, Daniel Patrick             ERISA Litigation                      Kansas City, MO 64106
 Moynihan United States           2000 Powell Street, Suite 1400        Attn: JPM Stable Value Fund
 Court House                      Emeryville, California 94608          ERISA Litigation]
 500 Pearl Street, New York,      counsel@jpmsvfclassaction.com
 New York 10007                   Tel: 1-844-877-5925




12. When And Where Will The Court Decide Whether To Approve The Settlement?

The Court will hold a Fairness Hearing at the U.S. District Court, 500 Pearl Street, New York, NY
10007. The Court has not yet scheduled the specific day and time of that hearing, but under the
terms of the Settlement Agreement, it will occur after __________, 20__. When the Fairness
Hearing is scheduled by the Court, information regarding the hearing will be posted on the website
for the Settlement at www.jpmsvfclassaction.com.

At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate. If there are objections by Class Members, the Court will consider them. After the
Fairness Hearing, the Court will decide whether to give its final approval to the Settlement. The
Court also will consider the petition for Class Counsel’s attorneys’ fees and costs and any service
awards to Class Representatives.

13. Do I Have To Attend The Fairness Hearing?

No, but you are welcome to come at your own expense. If you send an objection, you do not have
to come to the Court to talk about it. As long as you have timely objected, the Court will consider
it when the Court considers whether to approve the Settlement as fair, reasonable and adequate.
You also may pay your own lawyer to attend the Fairness Hearing, but such attendance is not
necessary.


14. May I Speak At The Fairness Hearing?

If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing.
To do so, you must send a letter or other paper called a “Notice of Intention to Appear at Fairness

                                                11
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page17
                                                                  18ofof72
                                                                         71



Hearing in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548.” Be
sure to include your name, address, telephone number, and your signature. Your Notice of
Intention to Appear must be mailed to Class Counsel [Objectors’ Proposal -and Counsel For Four
Class Representatives] and filed with the Clerk of the Court no later than XXXXX, 2019. (Your
notice must be mailed to each of the addressees listed in the answer to Question No. 11).

Please note that only Class Members may speak at the Fairness Hearing. If you have chosen to
exclude yourself from the Settlement, you are no longer a member of the Settlement Class and
may not speak at the Fairness Hearing.

15. What Happens If I Do Nothing At All?

If you are a Class Member and you do nothing, you will be bound by the Settlement as described
above in this Settlement Notice if the Settlement is finally approved. (See the answer to Question
No. 6.)

16. How Do I Get More Information?

This Settlement Notice does not fully describe all of the claims, defenses, or contentions of the
parties. If you have questions about this Notice or the Action, please do not contact the Court. If
you have questions regarding the Settlement, you can call Class Counsel at 1-844-877-5925, email
Class Counsel at counsel@jpmsvfclassaction.com, [Objectors’ Proposal - call Counsel For Four
Class Representatives at 816-471-7700, email Counsel For Four Class Representatives at
philg@germanmay.com or kirkm@germanmay.com,] call the Settlement Administrator at
1-844-877-5911, write to the Settlement Administrator at JPM Stable Value Fund Litigation c/o
JND Class Action Administration, P.O. Box 91304, Seattle, WA 98111, or go to the following
website: www.jpmsvfclassaction.com where you will find the Court’s order certifying the Class,
the Plaintiffs’ Consolidated and Amended Complaint, the Defendants’ Answer to the Consolidated
and Amended Complaint, the Settlement Agreement, and information regarding the day, time, and
location of the Fairness Hearing once it has been scheduled by the Court. Other filings with the
Court and information regarding the Settlement are also available online [Objectors’ Proposal - or
from the counsel noted above.].



                                             _____________________________________
Dated: __________, 2018                      BY THE ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE SOUTHERN
                                             DISTRICT OF NEW YORK




                                                12
     Case
      Case1:12-cv-02548-VSB
           1:12-cv-02548-VSB Document
                              Document442-1
                                       444 Filed
                                            Filed03/13/19
                                                  12/07/18 Page
                                                            Page18
                                                                 19ofof72
                                                                        71




                               ATTACHMENT 1


                                PLAN SPONSOR
 1      1888 MILLS, LLC
 2      A.A. ANDERSON CO., INC.
 3      ABILENE CHAMBER OF COMMERCE
 4      ABITIBI CONSOLIDATED SALES CORPORATION
 5      ACCE BENEFIT TRUST
 6      ACCE BENEFITS TRUST
 7      ACCE BENEFITS TRUST 401(K) PLAN
 8      ADVANCED MEDICAL OPTICS, INC.
 9      AGGREKO, LLC
10      AJAX PAVING INDUSTRIES OF FLORIDA, INC.
11      AJAX PAVING INDUSTRIES, INC.
12      ALASKA TANKER COMPANY ATC
13      ALCON LABS
14      ALLERGAN INC
15      ALM MEDIA INC.
16      ANCHOR ACQUISITION, LLC
17      AMARILLO CHAMBER OF COMMERCE
18      AMERICAN CHAMBER OF COMMERCE EXECUTIVES
19      AMERICAN CIVIL CONSTRUCTORS, INC.
20      AMERICAN LIGHTING ASSOCIATION
21      AMERICAN ROYAL ASSOCIATION
22      AMERICAN TECHNOLOGIES, INC.
23      ALLIANT ENERGY CORPORATE SERVICES, INC.
24      AMERICAN ELECTRIC POWER SERVICE CORP. (AEP)
25      ANDERSEN CORP.
26      ANDREW CORP.
27      ANGELO'S AGGREGATE MATERIALS, LTD.
28      ANNA TRUCKING L.L.C.
29      APAC PAPER & PACKAGING CORP.
30      ARBOR MANAGEMENT, INC.
31      ARCH CHEMICAL INC.
32      AREA ENERGY & ELECTRIC, INC.
33      ARGO GROUP US
34      ARIZONA CHEMICAL COMPANY
35      ARLINGTON METALS CORPORATION
36      ASPHALT PAVING, INC.
37      ASSOCIATED WHOLESALE GROCERS, INC.
38      ASTEC INDUSTRIES, INC.


                                      1
     Case
      Case1:12-cv-02548-VSB
           1:12-cv-02548-VSB Document
                              Document442-1
                                       444 Filed
                                            Filed03/13/19
                                                  12/07/18 Page
                                                            Page19
                                                                 20ofof72
                                                                        71



                               PLAN SPONSOR
39      ASTELLAS US LLC
40      ATLANTIC SOUTHEAST AIRLINES, INC
41      AUDIO AUTHORITY CORPORATION
42      AUGUSTA NEWSPRINT COMPANY
43      AVON PRODUCTS, INC.
44      B.F. GOODRICH / GOODRICH / UNITED TECHNOLOGIES
        CORPORATION (UTC)
45      BADGERLAND SUPPLY. INC.
46      BAESMAN PRINTING CORPORATION
47      BANK OF COMMERCE & TRUST COMPANY
48      BATON ROUGE AREA CHAMBER PROFIT SHARING PLAN
49      BECHTEL JACOBS COMPANY LLC
50      BECK TOYOTA CORP.
51      BEECHMONT PRESS, LLC
52      BELK INC.
53      BELL CORP.
54      BEMIS COMPANY, INC.
55      BENESYS, INC.
56      BERNARD, CASSISA, ELLIOTT AND DAVIS APLC
57      BEST BUY
58      BIGSTON CORPORATION
59      BIOMEDICAL RESEARCH FOUNDATION
60      BISON GEAR ENG. CORP
61      BOC EDWARDS, INC.
62      BOISE CONVENTION & VISITORS BUREAU PROFIT
63      BOISE METRO CHAMBER OF COMMERCE
64      BOSE CORP.
65      BRIGGS AND MORGAN P.A.
66      BRIGGS & STRATTON CORPORATION
67      BROCK MCVEY COMPANY
68      BROOK FURNITURE RENTAL INC.
69      BROOKSHIRE HOLDINGS, INC.
70      BROWN AND CALDWELL
71      BUCKEYE PIPE LINE SERVICES COMPANY
72      BUNN-O-MATIC CORPORATION
73      C.J. ENTERPRISES
74      CANBERRA OAK RIDGE, LLC
75      CARATRON INDUSTRIES, INC.
76      CARGILL INC.
77      CARL ZEISS VISION INC.
78      CARR INDUSTRIES, INC.
79      CARTER MACHINERY CO.

                                      2
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page20
                                                                  21ofof72
                                                                         71



                               PLAN SPONSOR
80       CATERPILLAR INC.
81       CDM FEDERAL SERVICES, INC.
82       CELANESE (HOECHST CELANESE)
83       CENTRALIZED LABORATORY SERVICES INC
84       CERNER CORP.
85       CHATTANOOGA AREA CHAMBER OF COMMERCE
86       CHRISTIAN REFORMED CHURCH IN NORTH AMERICA
87       CINCINNATI TOOL STEEL COMPANY
88       CJ HUGHES CONSTRUCTION COMPANY
89       CLARIAN HEALTH / INDIANA UNIV. HEALTH INC.
90       CLASEN QUALITY COATINGS, INC.
91       CLEAR LAKE AREA CHAMBER OF COMMERCE
92       COLE HARDWOOD INC.
93       COLLINS & AIKMAN PRODUCTS CO.
94       COLONIAL PIPELINE CO.
95       COMMODORE ADVANCE SCIENCES, INC.
96       COMSYS IT PARTNERS INC.
97       CONNING & COMPANY
98       COOK COMPOSITES & POLYMERS COMPANY
99       COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
         COOPERATIVE, INC.
100      CROWN EQUIPMENT CORP.
101      CSK AUTO, INC.
102      CUMMINS INC.
103      CUSHMAN & WAKEFIELD, INC.
104      DACO INCORPORATED
105      DAKOTA CLINIC / INNOVIS HEALTH
106      DALLAS REGIONAL CHAMBER
107      DASCO PRO INC.
108      DETROIT LEGAL NEWS COMPANY
109      DICK BARKER INC.
110      DIRECT GENERAL CORPORATION
111      DON R. FRUCHEY, INC.
112      DONOHOE COMPANIES INC.
113      DOTT INDUSTRIES, INC.
114      DOWCO INC.
115      DURATEK FEDERAL SERVICES, INC.
116      E.D. BULLARD COMPANY
117      EAGLE-PICHER CORPORATION
118      EDEN STONE CO. INC.
119      EDISON ELECTRIC INSTITUTE INC.
120      EET CORPORATION

                                       3
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page21
                                                                  22ofof72
                                                                         71



                               PLAN SPONSOR
121      ELI LILLY
122      ELKAY MANUFACTURING COMPANY
123      ELMER'S PRODUCTS INC.
124      EMPIRE LEVEL MANUFACTURING CORP.
125      ENERCON ENGINEERING, INC.
126      ENERGY EAST CORP.
127      ENERGY NORTHWEST
128      EP LOYA GROUP, L.P.
129      ERICSSON INC.
130      ETHAN ALLEN GLOBAL INC.
131      E-S PLASTIC PRODUCTS INC.
132      FATHER FLANAGAN'S BOYS' HOME
133      FERRELL COMPANIES, INC.
134      FERRO CORP.
135      FISHER & COMPANY, INCORPORATED
136      FITCH, INC.
137      FIVE STAR DISTRIBUTING, INC.
138      FONTANESI & KAHN
139      FOREMOST FARMS USA
140      FOREST LABORATORIES, INC.
141      FLORIDA CHAMBER OF COMMERCE
142      FLORIDA GAS TRANSMISSION COMPANY
143      FLO-TORK, INC.
144      FOX CITIES CHAMBER OF COMMERCE & INDUSTRY
145      FRANK W. KERR COMPANY
146      FREEPORT MCMORAN / PHELPS DODGE CORP.
147      GARDNER DENVER, INC.
148      GERLIN, INC. DBA CORE PIPE PRODUCTS, INC.
149      GENERAC
150      GENERAL MILLS
151      GEO CONSULTANTS, LLC
152      GHP OPERATING COMPANY LLC (GLOBAL HOME PRODUCTS)
153      GILLETTE / PROCTER & GAMBLE
154      GLENMARK INDUSTRIES INC.
155      GPD, INC.
156      GREAT PLAINS ENERGY INCORPORATED
157      GREATER BINGHAMTON CHAMBER OF COMMERCE
158      GREATER GREENVILLE CHAMBER OF COMMERCE
159      GREATER JACKSON CHAMBER PARTNERSHIP
160      GREATER LOUISVILLE INC.
161      GREATER NEW HAVEN CHAMBER OF COMMERCE
162      GREATER PROVIDENCE CHAMBER OF COMMERCE

                                       4
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page22
                                                                  23ofof72
                                                                         71



                               PLAN SPONSOR
163      GREATER RALEIGH CHAMBER OF COMMERCE
164      GREATER READING CHAMBER OF COMMERCE/INDUSTRY
165      GREATER SCRANTON CHAMBER OF COMMERCE
166      GREATER TAMPA CHAMBER OF COMMERCE
167      GREATER TOPEKA CHAMBER OF COMMERCE
168      GREATER WACO CHAMBER OF COMMERCE
169      GREATER WASHINGTON BOARD OF TRADE
170      GREEN DIAMOND RESOURCE COMPANY
171      GREEN THUMB LAWNSCAPING, INC.
172      GRINDMASTER CORPORATION
173      GROESBECK LUMBER & SPPLY, INC.
174      GZA GEOENVIRONMENTAL, INC.
175      H&S TOOLS INC.
176      HALEY & ALDRICH INC
177      HAPAQ-LLOYD
178      HAMPTON ROADS CHAMBER OF COMMERCE
179      HARRIS PUBLICATIONS, INC.
180      HARTFORD CHAMBER OF COMMERCE
181      HARVEY M. ROSE ASSOCIATES, LLC
182      HASBRO INC.
183      HAYES LEMMERZ / HLI OPERATING COMPANY, INC.
184      HEALTH INSURANCE PLAN OF GREATER NEW YORK
185      HEART CITY AUTOMOTIVE, INC.
186      HFI, LLC
187      HIGH-TECH INSTITUTE, INC.
188      HIP ADMINISTRATORS OF FLORIDA, INC.
189      HILTON HEAD ISLAND CHAMBER OF COMMERCE
190      HITACHI AMERICA LTD
191      HOME DEPOT, INC.
192      HORNBERGER, SHEEHAN, FULLER & BEITER, INC.
193      HORNER ELECTRIC INC.
194      HOSPIRA INC.
195      HOSPIRA PUERTO RICO LLC
196      HP HOOD LLC
197      HUDSON, POTTS & BERNSTEIN L.L.P.
198      HUGHES HUBBARD & REED LLP
199      HUHTAMAKI AMERICAS, INC.
200      IDEARC, INC.
201      INDIANA DIMENSION, INC.
202      INDUSTRIAL STEEL INC.
203      INFINITY SYSTEMS ENGINEERING, LLC
204      INFINITY TECHNOLOGY SERVICES, LLC

                                       5
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page23
                                                                  24ofof72
                                                                         71



                                PLAN SPONSOR
205      INTERACTIVE DATA
206      INTERMET CORP
207      INTERNATIONAL PAPER COMPANY
208      INTERPUBLIC GROUP OF COMPANIES (IPG)
209      IPSOS AMERICA, INC.
210      J. HORST MANUFACTURING CO. INC.
211      JEFFERSON CHEVROLET CO.
212      JETRO CASH & CARRY ENTERPRISES, LLC
213      JOHN BURNS CONSTRUCTION COMPANY
214      JOHNSON & QUIN, INC.
215      JOHNSTOWN AREA REGIONAL INDUSTRIES, INC.
216      JSJ CORPORATION
217      KALAMAZOO REGIONAL CHAMBER OF COMMERCE
218      KALIL BOTTLING CO.
219      KEARFOTT GUIDANCE & NAVIGATION CORPORATION
220      KEATING OF CHICAGO, INC.
221      KELLY SERVICES INC.
222      KEY TRONIC CORPORATION
223      KULICKE & SOFFA INDUSTRIES, INC.
224      KEY ENERGY SERVICES, INC.
225      KEYSPAN ENERGY CORPORATION / NATIONAL GRID USA
226      KOCH INDUSTRIES, INC.
227      L.W. BARRETT CO., INC.
228      LAMERS BUS LINES, INC.
229      LAN-CON, INC.
230      LEE ENTERPRISES INC.
231      LEMAN USA INC.
232      LIBBEY INC.
233      LIGGETT GROUP INC.
234      LINDE HOLDINGS, LLC
235      LINDE GROUP / BOC GROUP
236      LITTLE ROCK REGIONAL CHAMBER OF COMMERCE
237      LOCHMANDY MOTOR SALES, INC.
238      LOUISIANA ASSOCIATION OF BUSINESS & INDUSTRY
239      MAGNETEK, INC.
240      MARIAN, INC.
241      MCDONALD'S CORP.
242      MCKENZIE MEMORIAL HOSPITAL
243      MCWILLIAMS ELECTRIC COMPANY INC.
244      M-D BUILDING PRODUCTS, INC.
245      MDM SERVICES CORPORATION
246      MEADOWBROOK DODGE, INC

                                       6
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page24
                                                                  25ofof72
                                                                         71



                               PLAN SPONSOR
247      MEMPHIS AREA CHAMBER OF COMMERCE
248      MERCHANTS MUTUAL INSURANCE COMPANY
249      METAL-ERA, INC.
250      METROPOLITAN TULSA CHAMBER OF COMMERCE
251      MIAMI-LUKEN, INC.
252      MIAMI VALLEY RESEARCH FOUNDATION
253      MICHIGAN CORPORATE SERVICES, LLC
254      MICHIGAN MAPLE BLOCK COMPANY
255      MIKE RAISOR PONTIAC, INC.
256      MILLBROOK EMPLOYEE LEASING CORP.
257      MINDPEARL (US) INC.
258      MIRAMED GLOBAL SERVICES, INC.
259      MITSUBA BARDSTOWN, INC.
260      MITSUBISHI MOTORS NORTH AMERICA, INC.
261      MITTAL STEEL USA INC. / ARCELORMITTAL
262      MODERN DROP FORGE CO.
263      MOOG INC.
264      MOORE FUNERAL HOME INC.
265      MOVADO GROUP INC.
266      NATIONAL DISTRIBUTING COMPANY, INC.
267      NATIONAL HEALTH SYSTEMS INC.
268      NATIONAL TANK COMPANY
269      NAVISTAR
270      NCL (BAHAMAS) LTD. D/B/A NCL
271      NEFF ENGINEERING CO, INC.
272      NETWORK EQUIPMENT TECHNOLOGIES INC.
273      NEWARK REGIONAL BUSINESS PARTNERSHIP
274      NEW CENTURY FINANCIAL CORP.
275      NEWPORT SERVICE CORP
276      NFT INCORPORATED
277      NORTHERN KENTUCKY CHAMBER OF COMMERCE
278      NOVARTIS / CIBA-GEIGY CORP.
279      NIBLOCK EXCAVATING, INC.
280      NORTH COAST DISTRIBUTING, INC.
281      NORTH COUNTRY MOBILE HOMES, INC.
282      ODESSA CHAMBER OF COMMERCE
283      ODESSA CHAMBER OF COMMERCE PROFIT SHARING
284      ODIN, FELDMAN, & PITTLEMAN, P.C.
285      O'DONNELL WICKLUND PIGOZZI AND PETERSON INC.
286      OKLAHOMA STATE CHAMBER OF COMMERCE
287      OLD DOMINION
288      OLMARC PACKAGING COMPANY

                                       7
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page25
                                                                  26ofof72
                                                                         71



                               PLAN SPONSOR
289      OLYMPUS CORPORATION OF THE AMERICAS
290      ORCHARD FIRST SOURCE CAPITAL, INC.
291      OREGON ANESTHESIOLOGY GROUP, P.C.
292      PACIFIC WESTERN TECHNOLOGIES, LTD.
293      PACKAGING CORPORATION OF AMERICA (PCA) (HOURLY)
294      PACKAGING CORPORATION OF AMERICA (PCA) (SALARIED)
295      PARAGON COMPUTER PROFESSIONALS, INC.
296      P-COR, LLC
297      PDC FACILITIES, INC.
298      PEARSON, INC.
299      PENSION PLAN OF THE GOVERNMENT EMPLOYEES HOSPITAL
         ASSOCIATION INC.
300      PENTON LEARNING SYSTEMS, L.L.C.
301      PEROT SYSTEM CORP.
302      PETERSEN ALUMINUM CORPORATION
303      PIPEFITTERS LOCAL NO. 636
304      POLSINELLI SHALTON WELTE SUELTHAUS P.C.
305      PRECISION CONTROL SYSTEMS OF INDIANAPOLIS, INC.
306      PRINT AND CONVERTING RESOURCES, LLC
307      PROCTER & GAMBLE CO.
308      PROCTER & GAMBLE SUBSIDIARIES
309      PROFESSIONAL PROJECT SERVICES, INC.
310      PROFESSIONAL X-RAY CENTER PC
311      R.A.P.E.L. INC.
312      RAIA PROPERTIES CORPORATION
313      REED & BARTON CORPORATION
314      RELIANCE GEAR CORPORATION
315      REPUBLIC NATIONAL DISTRIBUTING COMPANY
316      RESCAR COMPANIES
317      REYNOLDS & REYNOLDS
318      RICHMOND METROPOLITAN CONVENTION & VISITORS
319      ROBERT BOSCH
320      ROCK & BORGELT P.C.
321      ROGERS BROTHERS, INC.
322      ROHR-TIPPE MOTORS, INC.
323      ROPES & GRAY LLP
324      ROSE PRINTING SERVICES, INC.
325      ROTHBERG, LOGAN AND WARSCO LLP
326      ROWLAND DESIGN, INC.
327      ROY O. MARTIN LUMBER COMPANY, LLC
328      RUSSELL STOVERS CANDIES, INC.
329      RYDER SCOTT CO. L.P.

                                       8
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page26
                                                                  27ofof72
                                                                         71



                                PLAN SPONSOR
330      S.E.L., INC.
331      SAFETY AND ECOLOGY CORPORATION
332      SAFETY VISION, L.P.
333      SALINA AREA CHAMBER OF COMMERCE
334      SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND
         POWER DISTRICT
335      SANTA CLARA CHAMBER OF COMMERCE
336      SCHIFF NUTRITION GROUP, INC.
337      SCHWARZ PAPER COMPANY
338      SCHWAN SHARED SERVICES, LLC
339      SCOTTSDALE CONVENTION & VISITORS BUREAU
340      SHAW ENVIRONMENTAL, INC.
341      SHREVEPORT CHAMBER OF COMMERCE
342      SEARLES VALLEY MINERALS
343      SELECT INTERNATIONAL CORP.
344      SEMITOOL, INC.
345      SHAKLEE CORPORATION
346      SIEMANS PERSONNEL, LLC
347      SIMPSON INVESTMENT COMPANY
348      SKAFF CARPET AND FURNITURE CO.
349      SOUTHERN UNION COMPANY
350      SPERION CORPORATION
351      SPOKANE REGIONAL CHAMBER OF COMMERCE
352      SPRINGFIELD AREA CHAMBER OF COMMERCE
353      SPRINGFIELD CONVENTION & VISITORS BUREAU, INC
354      SPRINGS INDUSTRIES INC.
355      SPRINGS WINDOW FASHIONS, LLC
356      SR. CARE CENTERS MANAGEMENT, LLC
357      SSW HOLDING COMPANY, INC.
358      ST. LANDRY PARISH SOLID WASTE DISPOSAL DISTRICT
359      ST. LOUIS REGIONAL CHAMBER & GROWTH ASSOC
360      ST. JUDE MEDICAL, INC.
361      STANDARD MOTOR PRODUCTS, INC.
362      STANDARD PACIFIC CORP
363      STARK DEVELOPMENT BOARD
364      STAR MARKETS, LTD.
365      STATE BANK OF LIZTON
366      STEEL TECHNOLOGIES, INC.
367      STERLING HEIGHTS DODGE INC.
368      SUMMIT MEDICAL GROUP
369      SUPREME MACHINED PRODUCTS CO. INC.
370      SUSQUEHANNA PFALTZGRAFF CO.

                                       9
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page27
                                                                  28ofof72
                                                                         71



                                PLAN SPONSOR
371      SWISS INTERNATIONAL AIRLINES, LTD.
372      SWISS RE AMERICA HOLDING CORP.
373      SYNERGIS TECHNOLOGIES GROUP
374      SYPRIS SOLUTIONS, INC.
375      TACOMA-PIERCE COUNTY CHAMBER OF COMMERCE
376      TAYLOR CORP. INC.
377      TAYLOR, PORTER, BROOKS, & PHILLIPS LLP
378      TERREBONNE MOTOR COMPANY, INC.
379      TETRA TECH, INC.
380      TEXAS ENERGY ENGINEERS, INC.
381      TFE, INC.
382      TGW-ERMANCO INC.
383      THE BUSINESS COUNCIL OF FAIRFIELD COUNTY
384      THE CHAMBER, DAYTONA BEACH & HALIFAX AREA
385      THE FITZPATRICK COMPANY
386      THE L.D. KICHLER CO.
387      THE LOXCREEN COMPANY, INC.
388      THE MAYER ELECTRIC SUPPLY CO., INC
389      THE MERCO GROUP, INC.
390      THE NPD GROUP, INC.
391      THERMATOOL CORPORATION
392      TIMKEN CO. (SALARY)
393      TIMKEN CO. (UNION)
394      TITAN INTERNATIONAL INC.
395      TOSHIBA TUNGALOY AMERICA, INC.
396      TRACHTE INC.
397      THETA TECHNOLOGIES, INC.
398      THE TRANZONIC COMPANIES
399      TREDEGAR CORPORATION
400      TREE TOP, INC.
401      TRIVEST SERVICE CORPORATION
402      TRUSSAL AND COMPANY
403      TS TECH HOLDING CO.
404      UNITED BUSINESS MEDIA
405      UNITED MINE WORKERS OF AMERICA (UMWA)
406      UNITED STATES BRASS & COPPER
407      URS GROUP, INC.
408      USG CORP.
409      UTILITIES INC.
410      VALASSIS
411      VENTURE ENCODING SERVICE, LLC
412      VERITAS

                                       10
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page28
                                                                  29ofof72
                                                                         71



                               PLAN SPONSOR
413      VIASAT, INC.
414      VIJUK EQUIPMENT, INC.
415      VULCAN IRON WORKS
416      WALNUT CREEK CHAMBER OF COMMERCE
417      WASTREN, INC.
418      WESKEM, LLC
419      WHITE HOUSE MANUFACTURING CORP.
420      WILLIAMSBURG AREA CHAMBER OF COMMERCE
421      WILLIAMS FORM ENGINEERING CORPORATION
422      WILSON ELECTRIC COMPANY
423      WILSONS THE LEATHER EXPERTS
424      WINNEBAGO COLOR PRESS, INC.
425      WINNEBAGO INDUSTRIES, INC.
426      WINSTON HEAT TREATING, INC.
427      WORLD BANK
428      WSMS MID-AMERICA, LLC
429      WSMS-MK, LLC
430      YOKEM MOTORS, INC.
431      YORK COUNTY CHAMBER OF COMMERCE
432      YORK COUNTY ECONOMIC DEVELOPMENT




                                       11
        Case
         Case1:12-cv-02548-VSB
              1:12-cv-02548-VSB Document
                                 Document442-1
                                          444 Filed
                                               Filed03/13/19
                                                     12/07/18 Page
                                                               Page29
                                                                    30ofof72
                                                                           71



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

           Notice of Class Action Settlement and Fairness Hearing
  You have been identified as a participant or beneficiary in your employer’s
  401(k) retirement savings plan through which you were invested at relevant
  times in certain JPMorgan stable value funds. You could get a payment from
  this Class Action Settlement.
  The Court has authorized this notice. This is not a solicitation from a lawyer. Neither you nor
  your retirement plan is being sued.

I.       PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY

         The purpose of this Notice is to inform you the Court has given its preliminary approval to

  a proposed settlement (the “Settlement”) of a class action brought by certain individuals whose

  401(k) plan accounts included investments in the JPMorgan stable value funds. The action is

  entitled In re: J.P. Morgan Stable Value Fund ERISA Litigation, case no. 12-CV-2548 (the

  “Action”), currently pending before the Honorable Vernon S. Broderick of the United States

  District Court for the Southern District of New York (the “Court”). The Court has given its

  preliminary approval to the Settlement. You should read this notice carefully, because your legal

  rights are affected whether you act or do not act.

         The Plaintiffs brought the Action alleging violations of the Employment Retirement

 Income Security Act (“ERISA”), concerning the way Defendants JPMorgan Chase & Co. and

 other JPMorgan entities (“Defendants” or “JPMorgan”) managed the Class Members’ 401(k) plan

 investments that were allocated to certain JPMorgan stable value funds.

         JPMorgan denies all claims, and nothing in the Settlement is an admission or concession

 on JPMorgan’s part of any fault or liability whatsoever.




                                               Exhibit 3
       Case
        Case1:12-cv-02548-VSB
             1:12-cv-02548-VSB Document
                                Document442-1
                                         444 Filed
                                              Filed03/13/19
                                                    12/07/18 Page
                                                              Page30
                                                                   31ofof72
                                                                          71



        In its March 31, 2017, Memorandum Opinion and Order, the Court certified a class and

three subclasses of individuals who were participants or beneficiaries in their employer’s 401(k)

plans and had some of their investments allocated to a stable value fund managed by JPMorgan

during the class periods. (The definition of the class and the class periods is set forth below in

Section II, “Definition of the Class.”) The names of the 401(k) plans through which Class

Members allocated retirement assets to JPMorgan stable value funds are listed in Attachment 1 to

this Notice. 1

        A.       The Settlement

        As part of the Settlement, a fund of $75,000,000 (the “Settlement Amount”) has been

established to resolve the Action. From that $75,000,000 will first be paid any administrative

expenses, taxes, tax expenses, Court-approved attorneys’ fees and costs, Class Representative

service awards, and other approved expenses of the litigation. Then, the remaining Settlement

Amount (called the “Net Settlement Amount”) will be allocated to Class Members according to

the Plan of Allocation to be approved by the Court. Shortly after the Court preliminarily approved

the Settlement, JPMorgan deposited the $75,000,000 Settlement Amount in an interest-bearing

Qualified Settlement Fund. Upon final approval of the Settlement by the Court, the interest accrued

on the Settlement Fund will be added to the Settlement Amount in order to benefit the Class.

        The Settlement provides, among other things, for the allocation of monies directly into the

individual accounts of Class Members who had an account with a positive balance (an “Active

Account”) in one of the 401(k) plans that are listed in Attachment 1 as of the most current

participant data received by Class Counsel (“Current Participants”).



1
 Attachment 1 lists the plans which, according to information available at the time of the
Settlement, offered a JPMorgan stable value fund during the class period. The plans identified
on Attachment 1 may change based on the subsequent investigation of the parties.
                                                 2
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page31
                                                                  32ofof72
                                                                         71



       Class members who are entitled to a distribution but who no longer have an “Active

Account” in one of the Plans listed in Attachment 1 (“Former Participants”) will receive their

allocation by check mailed to their last known address or by rollover if available and elected.

       Our records indicate that you are a Former Participant. You must return a Claim

Form by ______ to participate in the Settlement. (See answer to Question No. 6 below for

more information.)

       B.      Statement of Attorneys’ Fees and Costs in the Class Action

       Co-Lead Class Counsel, and the firms assisting them, have devoted many hours to bringing

this case and pursuing it for the past five-and-a-half years. During that time, they also have

advanced costs for expert consulting services, substantial investigation, intensive document

analysis, and other costs necessary to pursue the case. Co-Lead Class Counsel’s motion for class

certification was granted by the Court on March 31, 2017. Co-Lead Class Counsel successfully

defended JPMorgan’s petition for an immediate appeal of the Class Certification Order, which the

Second Circuit denied. Co-Lead Class Counsel engaged in substantial investigation and analysis

of the law and facts concerning the Action in opposing JPMorgan’s motion for summary judgment.

This work resulted in the monetary benefits provided in the Settlement. Co-Lead Class Counsel

took the risk of litigation and have not been paid for any of their time or reimbursed for any of the

costs that they have incurred during the more than five years that the Action has been pending

before the Court. Co-Lead Class Counsel also have agreed to undertake the additional risk of

paying some of the administrative costs of the settlement process if the Settlement is not approved.

       Co-Lead Class Counsel will apply to the Court for payment of attorneys’ fees and costs for

their work in the case. Co-Lead Class Counsel will request fees not to exceed one-third of the

$75,000,000 Settlement Amount and will request reimbursement of litigation costs not to exceed



                                                 3
            Case
             Case1:12-cv-02548-VSB
                  1:12-cv-02548-VSB Document
                                     Document442-1
                                              444 Filed
                                                   Filed03/13/19
                                                         12/07/18 Page
                                                                   Page32
                                                                        33ofof72
                                                                               71



      $1,750,000. Any attorneys’ fees and costs awarded by the Court to Co-Lead Class Counsel will be

      paid from the Qualified Settlement Fund. Co-Lead Class Counsel will not seek to receive any

      interest earned by the Qualified Settlement Fund, which will be added to the Net Settlement

      Amount.

             As is customary in class action cases in which the Class Representatives have spent time

      and effort on the litigation, Co-Lead Class Counsel also will ask the Court to approve Service

      Award payments, not to exceed $20,000, for each of the 12 Class Representatives who took on the

      risk of litigation, provided discovery, and committed to spend the time necessary to bring the case

      to conclusion. Their activities also included assisting in the factual development of the Action.

II.          DEFINITION OF THE CLASS

             You are deemed to be part of the Class and a participant in this Action if you fit into one

   or more of the class or subclass definitions below, unless you expressly exclude yourself from

   the Class in writing. (See answer to Question No. 8 below.)

             By order dated March 31, 2017, the Court certified this case to proceed on behalf of a class

   defined as follows:

             All participants of ERISA plans, as well as beneficiaries of those plans, who were
             invested directly or indirectly in any JPM Stable Value Fund that invested in the
             JPM Intermediate Bond Fund and/or the Intermediate Public Bond Fund between
             January 1, 2009 and December 31, 2010 and whose stable value fund investment
             performance underperformed the Hueler index or similar objective benchmark.
             Excluded from the Class are the jurists to whom this case is assigned, as well as
             their respective staffs; counsel who appear in this case, as well as their respective
             staffs, including experts they employ; the Defendants in this matter, as well as their
             officers and directors; any person, firm, trust, corporation, officer, director, or other
             individual or entity in which a Defendant has a controlling interest or that is related
             to or affiliated with any of the Defendants; and the legal representatives, agents,
             affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

             In addition, the Court certified three subclasses. The first certified subclass—the “SAIF

   Subclass”—is defined as follows:

                                                        4
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page33
                                                                  34ofof72
                                                                         71



       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the JPM Stable Asset Income Fund (“SAIF”) from
       between January 1, 2009 and December 31, 2010 and whose stable value fund
       investment underperformed the Hueler Index or similar objective benchmark.
       Excluded from the Class are the jurists to whom this case is assigned, as well as
       their respective staffs; counsel who appear in this case, as well as their respective
       staffs, including experts they employ; the Defendants in this matter, as well as their
       officers and directors; any person, firm, trust, corporation, officer, director, or other
       individual or entity in which a Defendant has a controlling interest or that is related
       to or affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The second certified subclass—the “ACSAF/JP Morgan Stable Value Fund Subclass”—

has a class period that begins on September 17, 2007. The ACSAF/JP Morgan Stable Value Fund

Subclass is defined as follows:

       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the American Century Stable Asset Fund
       [(“ACSAF”)] immediately before JPMAM took over the Fund and received its
       assets in the ACSAF/JPM Stable Value Fund on or about September 17, 2007 and
       continuing to December 31, 2010, and whose stable value fund investment
       underperformed the Hueler Index or similar objective benchmark. Excluded from
       the class are the jurists to whom this case is assigned, as well as their respective
       staffs; counsel who appear in this case, as well as their respective staffs, including
       experts they employ; the Defendants in this matter, as well as their officers and
       directors; any person, firm, trust, corporation, officer, director, or other individual
       or entity in which a Defendant has a controlling interest or that is related to or
       affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The third certified subclass—the “Caterpillar Subclass”—is defined as follows:

       All participants of the Caterpillar Plan, as well as beneficiaries of those plans, who
       were invested directly or indirectly in JPM’s Caterpillar Stable Principal Fund or
       any other JPM Stable Value Fund that invested in the Intermediate Bond Fund and
       / or the Intermediate Public Bond Fund between January 1, 2009 and December 31,
       2010 and whose stable value fund investment performance underperformed the
       Hueler index or similar objective benchmark. Excluded from the class are the
       jurists to whom this case is assigned, as well as their respective staffs; counsel who
       appear in this case, as well as their respective staffs, including experts they employ;
       the Defendants in this matter, as well as their officers and directors; any person,
       firm, trust, corporation, officer, director, or other individual or entity in which a
       Defendant has a controlling interest or that is related to or affiliated with any of the



                                                  5
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page34
                                                                  35ofof72
                                                                         71



       Defendants; and the legal representatives, agents, affiliates, heirs, successors-in-
       interest, or assigns of any such excluded party.

The “objective benchmark” referenced in each of these definitions will be the Lehman
Brothers Intermediate Aggregate Index (later renamed the Barclays Intermediate
Aggregate Index) (hereafter the “Lehman/Barclays Intermediate Aggregate Index” or the
“Benchmark”).

1. Why Did I Receive This Settlement Notice?

You received this Notice because records from the record keeper for your 401(k) plan show that
you were a participant or beneficiary in a 401(k) plan and that your 401(k) plan account included
investments in a JPMorgan stable value fund, and you otherwise may be part of the Class or one
of the Subclasses, as explained above.

2. What Is The Class Action About?

In this Class Action, Plaintiffs principally allege that Defendants violated ERISA in two
fundamental ways. First, Plaintiffs allege that JPMorgan managed Plaintiffs’ investments
imprudently in violation of JPMorgan’s fiduciary duties, by causing its stable value funds to invest
in two other JPMorgan funds, the Intermediate Bond Fund (“IBF”) and the Intermediate Public
Bond Fund (“IPBF”), which, in turn, invested in risky, highly leveraged assets, including, among
other things, mortgage-related assets. Second, Plaintiffs allege that certain Defendants, as
fiduciaries for the relevant plans and their participants and beneficiaries, breached their obligations
under ERISA to comply with the duties of prudence and diversification and to discharge their
duties solely in the interests of plan participants and beneficiaries, and for the exclusive purpose
of providing benefits to the plan participants and beneficiaries. Plaintiffs also claim that certain
Defendants engaged in transactions prohibited by ERISA, and the ACSAF/JPM Stable Value Fund
Subclass Plaintiffs make additional claims against all Defendants for engaging in transactions
prohibited by ERISA.

While none of the Plaintiffs or Class Members lost any of the money they invested in JPMorgan
stable value funds, the Plaintiffs alleged that they were damaged because the investment return
paid to Class Members would have been greater if the funds had been prudently managed.

Defendants have denied and continue to deny the claims and contentions of the Class
Representatives. Defendants deny that they are liable at all to the Class, and that the Class has
suffered any harm or damage for which Defendants could or should be held responsible. Nothing
in the Settlement Agreement is an admission or concession on Defendants’ part of any fault or
liability whatsoever.

3. Why Is There A Settlement?

The Court has not reached a final decision on the merits of the Class Representatives’ claims.
Instead, a majority of the Class Representatives (the “Settling Class Representatives”) and
Defendants have agreed to the Settlement. The Settlement is the product of extensive negotiations

                                                  6
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page35
                                                                  36ofof72
                                                                         71



between Co-Lead Class Counsel and Defendants’ counsel and an in-person mediation session with
a private mediator, followed by months of further negotiation. The parties to the Settlement have
taken into account the uncertainty and risks of litigation and have concluded that it is desirable to
settle on the terms and conditions set forth in the Settlement Agreement.

[Objectors’ Proposal - Four of the twelve Class Representatives do not approve of the settlement.
Those four Class Representatives are represented by Philip Greenfield and Kirk May, German
May PC, 1201 Walnut Street, 20th Floor, Kansas City, MO, 816-471-7700,
www.germanmay.com.]


4. What Does The Settlement Provide?

The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation
to be approved by the Court. Class Members fall into two categories: Current Participants and
Former Participants, as defined on pages 2-3 above. Allocations to Current Participants who are
entitled to a distribution under the Plan of Allocation will be made into their existing plan accounts
in accord with their current investment elections. Allocations to Former Participants who are
entitled to a distribution under the Plan of Allocation will made by check mailed to their last known
address or, if available and they so elect, as a rollover to a qualified retirement account.

In return for payment to the Class of the $75,000,000 Settlement Amount, all Class Members will
fully release the Defendants and the Released Parties from the Released Claims. The Released
Parties include Defendants, any related entities, as well as any past attorneys and agents. The
Released Claims include (but are not limited to) the following:

       •   All claims that were or could have been asserted in the Action, or that did or could
           arise out of the conduct alleged in the complaints filed in the Action.

       •   All claims that relate to any JPMorgan stable value fund investments, the holdings of
           any stable value fund investments, or disclosures regarding any stable value
           investments.

       •   All claims that relate to the direction to calculate, the calculation of, and/or the
           method or manner of allocation of the Net Settlement Fund pursuant to the Plan of
           Allocation.

This is only a summary of the Released Parties and Released Claims and is not a binding
description of either. The governing releases are found within the Settlement Agreement at
www.jpmsvfclassaction.com. Generally, the release means that Class Members will not have the
right to sue the Defendants or related parties for conduct during the Class Period arising out of or
relating to the allegations in the Action.

The entire Settlement Agreement is available at www.jpmsvfclassaction.com.

5. How Much Will My Distribution Be?

                                                  7
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page36
                                                                  37ofof72
                                                                         71




The amount, if any, that will be allocated to you will be based upon records maintained by your
employer’s 401(k) plan’s record keeper and your Former Participant Claim Form. Calculations
regarding the individual distributions will be performed by the Settlement Administrator, whose
determinations will be final and binding, pursuant to the Court-approved Plan of Allocation.

To be eligible for a distribution from the Net Settlement Amount, you must either be: (1) a member
of the Class or one of the Subclasses, as defined in Section II above, who submitted a complete
and satisfactory Claim Form by the deadline; or (2) a beneficiary, alternate payee, or attorney-in-
fact of persons identified in (1) or (2).

Under the proposed Plan of Allocation, the Net Settlement Amount will be divided among all Class
Members based upon the underperformance, if any, of each Class Member’s JPMorgan stable
value investment compared to the Lehman/Barclays Intermediate Aggregate Index. At the Fairness
Hearing, the Court will be asked to approve this calculation process as part of the Plan of
Allocation.

To make this allocation, the Settlement Administrator will first calculate the Individual
Underperformance Amounts by comparing the underperformance, if any, of the JPM Stable Value
Funds by comparing the crediting rate of the Plans the participants invested in, with a crediting
rate derived from the Benchmark. If the calculation shows that a Plan did not experience any
underperformance compared to the Benchmark then the participants in those Plans are not by
definition Class Members because they did not suffer from any underperformance damages. For
those Plans that experienced underperformance the second step will be for the Settlement
Administrator to calculate the Individual Underperformance Amounts as the total dollar value
amount by which each participant’s individual investment in JPM Stable Value Funds
underperformed the Benchmark during the relevant time periods. The specific method for
calculating these amounts is detailed in the Settlement Agreement’s Plan of Allocation. The sum
of all Individual Underperformance Amounts is defined to be the “Total Underperformance
Amount.”

Once the Underperformance Amounts have been calculated, each Class Member’s payment will
be calculated by multiplying the Net Settlement Amount by the ratio of that Class Member’s
Individual Underperformance Amount to the Total Underperformance Amount. This will allow
each individual Class Member to receive an allocation from the Net Settlement Amount
proportional to the underperformance of his or her stable value investment compared with the
underperformance of other Class Members’ investments (all other things being equal). Plan of
Allocation examples are available on the website, www.jpmsvfclassaction.com.

Class Counsel and the Settlement Administrator must review information from your 401(k) plan
account to determine whether your investments in JPMorgan stable value funds underperformed
as compared to the Benchmark. Any information Class Counsel obtains will be treated
confidentially under the Protective Order entered by the Court in this Action and will be used
solely for purposes of determining if you are a Class Member entitled to payment under the terms
of the Settlement.



                                                8
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page37
                                                                  38ofof72
                                                                         71



6. How Can I Receive My Distribution?

Whether you need to submit a claim form to receive your distribution depends on whether you are
a “Current Participant” or a “Former Participant.” According to your Plan’s record keeper, you
are a Former Participant. In order to receive your distribution, you must return a valid and
timely Claim Form received by the Settlement Administrator no later than Month 00, 0000.
A Claim Form is enclosed with this Notice.

7. When Will I Receive My Distribution?

The timing of the distribution of the Net Settlement Amount is conditioned on several events,
including the Court’s final approval of the Settlement and that approval being no longer subject to
any appeal in any court. If there is an appeal of the final approval, it may take several years to
resolve and the distribution of the Net Settlement Amount will be delayed until that process is
complete. If the Settlement is approved by the Court, and there are no appeals, distribution of the
Net Settlement Amount likely will occur in 2019.

Separately, there are provisions in the Settlement Agreement that allow the parties to
terminate the Settlement under specific conditions. There will be no payments under the
Settlement if the Settlement Agreement is terminated.

There will be no payment to you if the Settlement Administrator determines that your
individual JPMorgan stable value investment did not suffer any Underperformance
Amount when measured against the Benchmark.

If the amount you are allocated is less than the amount of the reasonable direct costs of
processing and delivering your payment then no distribution will be made to you. For
example, if your allocation is less than $5 and the reasonable direct costs of processing the
payment and delivery are greater than $5, you would not be eligible to receive any payment
under the Settlement.

8. Can I Get Out Of The Settlement?

Yes, you have the right to exclude yourself from the Class and give up the right to your share of
the Settlement Amount. Note: if you exclude yourself from the Class, you may not have a right to
bring your own lawsuit due to ERISA’s six-year statute of repose. Class Counsel is of the opinion
that ERISA’s six-year statute of repose bars you from bringing your own lawsuit. You may consult
your own lawyer to get advice on this issue at your own expense.

If you ask to be excluded, you won’t have a right to receive a payment from the Settlement. You
will also not be bound by any judgment of the Court or the terms of the Settlement Agreement,
including the release of your potential claims. However, under the United States Supreme Court’s
ruling in California Public Employees’ Retirement System v. ANZ Securities Inc., No. 16-373, 582
U.S.__ (2017), your rights to prosecute any individual claims against the Defendants arising out
of these transactions may have already expired due to ERISA’s six-year statute of repose.


                                                9
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page38
                                                                  39ofof72
                                                                         71



To ask to be excluded from this proceeding, you must send an “Exclusion Request” by letter,
expressly stating that you want to be excluded from the Class in In re: J.P. Morgan Stable Value
Fund ERISA Litigation. Be sure to include your name and address, and sign the letter. You must
mail your Exclusion Request, postmarked by Month 00, 0000, to the Settlement Administrator at
the following address:

JPM Stable Value Fund Litigation
c/o JND Class Action Administration
P.O. Box 91304
Seattle, WA 98111

9. Do I Have A Lawyer In The Case?

The Court has appointed The Law Offices of Michael M. Mulder and Schneider Wallace Cottrell
Konecky Wotkyns LLP to represent the Class as Co-Lead Class Counsel. Co-Lead Class Counsel
are working jointly with and being assisted by the law firms of Levin Papantonio Thomas Mitchell
Rafferty & Proctor, P.A; and Peiffer Rosca Wolf Abdullah Carr & Kane, APLC. If you want to be
represented by your own lawyer, you may hire one at your own expense.

10. How Will The Lawyers Be Paid?

Co-Lead Class Counsel will file a petition for the award of attorneys’ fees and costs. This petition
will be considered at the Fairness Hearing. Co-Lead Class Counsel has agreed to limit their
application for an award of attorneys’ fees and costs to not more than $25,000,000 in fees and
$1,750,000 in costs. The Court will determine what fees and costs will be approved.

11. How Do I Tell The Court If I Don’t Like The Settlement?

If you are a Class Member, you can tell the Court that you do not agree with the Settlement or
some part of it. To object, you must send the Court a written statement that you object to the
Settlement in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548. Be
sure to include your name, address, telephone number, signature, and a full explanation of why
you object to the Settlement. Your written objection must be mailed to each of the following
addressees and received by the Court no later than XXXXXXX, 2019.




                                                10
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page39
                                                                  40ofof72
                                                                         71



 THE COURT                        CLASS COUNSEL                         [Objectors’ Proposal -
                                                                        COUNSEL FOR FOUR CLASS
                                                                        REPRESENTATIVES
 Clerk of the Court               Schneider Wallace Cottrell            German May PC
 United States District Court     Konecky Wotkyns LLP                   1201 Walnut Street
 Southern District of New         Attn: JPM Stable Value Fund           20th Floor
 York, Daniel Patrick             ERISA Litigation                      Kansas City, MO 64106
 Moynihan United States           2000 Powell Street, Suite 1400        Attn: JPM Stable Value Fund
 Court House                      Emeryville, California 94608          ERISA Litigation]
 500 Pearl Street, New York,      counsel@jpmsvfclassaction.com
 New York 10007                   Tel: 1-844-877-5925




12. When And Where Will The Court Decide Whether To Approve The Settlement?

The Court will hold a Fairness Hearing at the U.S. District Court, 500 Pearl Street, New York, NY
10007. The Court has not yet scheduled the specific day and time of that hearing, but under the
terms of the Settlement Agreement, it will occur after __________, 20__. When the Fairness
Hearing is scheduled by the Court, information regarding the hearing will be posted on the website
for the Settlement at www.jpmsvfclassaction.com.

At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate. If there are objections by Class Members, the Court will consider them. After the
Fairness Hearing, the Court will decide whether to give its final approval to the Settlement. The
Court also will consider the petition for Class Counsel’s attorneys’ fees and costs and any service
awards to Class Representatives.

13. Do I Have To Attend The Fairness Hearing?

No, but you are welcome to come at your own expense. If you send an objection, you do not have
to come to the Court to talk about it. As long as you have timely objected, the Court will consider
it when the Court considers whether to approve the Settlement as fair, reasonable and adequate.
You also may pay your own lawyer to attend the Fairness Hearing, but such attendance is not
necessary.

14. May I Speak At The Fairness Hearing?

If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing.
To do so, you must send a letter or other paper called a “Notice of Intention to Appear at Fairness
Hearing in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548.” Be
sure to include your name, address, telephone number, and your signature. Your Notice of
Intention to Appear must be mailed to Class Counsel [Objectors’ Proposal -and Counsel For Four
Class Representatives] and filed with the Clerk of the Court no later than XXXXX, 2019. (Your
notice must be mailed to each of the addressees listed in the answer to Question No. 11).

                                                11
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page40
                                                                  41ofof72
                                                                         71




Please note that only Class Members may speak at the Fairness Hearing. If you have chosen to
exclude yourself from the Settlement, you are no longer a member of the Settlement Class and
may not speak at the Fairness Hearing.

15. What Happens If I Do Nothing At All?

If you are a Class Member, and you do nothing, you will be bound by the Settlement as described
above in this Settlement Notice if the Settlement is finally approved, BUT YOU WILL NOT
RECIEVE ANY MONEY. THE ONLY WAY TO RECEIVE ANY MONEY IS TO FILE A
CLAIM FORM NO LATER THAN XXXX, 2019. (See Question No. 6.)

16. How Do I Get More Information?

This Settlement Notice does not fully describe all of the claims, defenses, or contentions of the
parties. If you have questions about this Notice or the Action, please do not contact the Court. If
you have questions regarding the Settlement, you can call Class Counsel at 1-844-877-5925, email
Class Counsel at counsel@jpmsvfclassaction.com, [Objectors’ Proposal - call Counsel For Four
Class Representatives at 816-471-7700, email Counsel For Four Class Representatives at
philg@germanmay.com or kirkm@germanmay.com,] call the Settlement Administrator at
1-844-877-5911, write to the Settlement Administrator at JPM Stable Value Fund Litigation c/o
JND Class Action Administration, P.O. Box 91304, Seattle, WA 98111, or go to the following
website: www.jpmsvfclassaction.com where you will find the Court’s order certifying the Class,
the Plaintiffs’ Consolidated and Amended Complaint, the Defendants’ Answer to the Consolidated
and Amended Complaint, the Settlement Agreement, and information regarding the day, time, and
location of the Fairness Hearing once it has been scheduled by the Court. Other filings with the
Court and information regarding the Settlement are also available online [Objectors’ Proposal - or
from the counsel noted above.].



                                             _____________________________________
Dated: __________, 2018                      BY THE ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE SOUTHERN
                                             DISTRICT OF NEW YORK




                                                12
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page41
                                                            42ofof72
                                                                   71




                          ATTACHMENT 1


                              PLAN SPONSOR
 1    1888 MILLS, LLC
 2    A.A. ANDERSON CO., INC.
 3    ABILENE CHAMBER OF COMMERCE
 4    ABITIBI CONSOLIDATED SALES CORPORATION
 5    ACCE BENEFIT TRUST
 6    ACCE BENEFITS TRUST
 7    ACCE BENEFITS TRUST 401(K) PLAN
 8    ADVANCED MEDICAL OPTICS, INC.
 9    AGGREKO, LLC
10    AJAX PAVING INDUSTRIES OF FLORIDA, INC.
11    AJAX PAVING INDUSTRIES, INC.
12    ALASKA TANKER COMPANY ATC
13    ALCON LABS
14    ALLERGAN INC
15    ALM MEDIA INC.
16    ANCHOR ACQUISITION, LLC
17    AMARILLO CHAMBER OF COMMERCE
18    AMERICAN CHAMBER OF COMMERCE EXECUTIVES
19    AMERICAN CIVIL CONSTRUCTORS, INC.
20    AMERICAN LIGHTING ASSOCIATION
21    AMERICAN ROYAL ASSOCIATION
22    AMERICAN TECHNOLOGIES, INC.
23    ALLIANT ENERGY CORPORATE SERVICES, INC.
24    AMERICAN ELECTRIC POWER SERVICE CORP. (AEP)
25    ANDERSEN CORP.
26    ANDREW CORP.
27    ANGELO'S AGGREGATE MATERIALS, LTD.
28    ANNA TRUCKING L.L.C.
29    APAC PAPER & PACKAGING CORP.
30    ARBOR MANAGEMENT, INC.
31    ARCH CHEMICAL INC.
32    AREA ENERGY & ELECTRIC, INC.
33    ARGO GROUP US
34    ARIZONA CHEMICAL COMPANY

                                 1
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page42
                                                            43ofof72
                                                                   71



                             PLAN SPONSOR
35    ARLINGTON METALS CORPORATION
36    ASPHALT PAVING, INC.
37    ASSOCIATED WHOLESALE GROCERS, INC.
38    ASTEC INDUSTRIES, INC.
39    ASTELLAS US LLC
40    ATLANTIC SOUTHEAST AIRLINES, INC
41    AUDIO AUTHORITY CORPORATION
42    AUGUSTA NEWSPRINT COMPANY
43    AVON PRODUCTS, INC.
44    B.F. GOODRICH / GOODRICH / UNITED TECHNOLOGIES
      CORPORATION (UTC)
45    BADGERLAND SUPPLY. INC.
46    BAESMAN PRINTING CORPORATION
47    BANK OF COMMERCE & TRUST COMPANY
48    BATON ROUGE AREA CHAMBER PROFIT SHARING PLAN
49    BECHTEL JACOBS COMPANY LLC
50    BECK TOYOTA CORP.
51    BEECHMONT PRESS, LLC
52    BELK INC.
53    BELL CORP.
54    BEMIS COMPANY, INC.
55    BENESYS, INC.
56    BERNARD, CASSISA, ELLIOTT AND DAVIS APLC
57    BEST BUY
58    BIGSTON CORPORATION
59    BIOMEDICAL RESEARCH FOUNDATION
60    BISON GEAR ENG. CORP
61    BOC EDWARDS, INC.
62    BOISE CONVENTION & VISITORS BUREAU PROFIT
63    BOISE METRO CHAMBER OF COMMERCE
64    BOSE CORP.
65    BRIGGS AND MORGAN P.A.
66    BRIGGS & STRATTON CORPORATION
67    BROCK MCVEY COMPANY
68    BROOK FURNITURE RENTAL INC.
69    BROOKSHIRE HOLDINGS, INC.
70    BROWN AND CALDWELL

                                 2
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page43
                                                            44ofof72
                                                                   71



                             PLAN SPONSOR
71    BUCKEYE PIPE LINE SERVICES COMPANY
72    BUNN-O-MATIC CORPORATION
73    C.J. ENTERPRISES
74    CANBERRA OAK RIDGE, LLC
75    CARATRON INDUSTRIES, INC.
76    CARGILL INC.
77    CARL ZEISS VISION INC.
78    CARR INDUSTRIES, INC.
79    CARTER MACHINERY CO.
80    CATERPILLAR INC.
81    CDM FEDERAL SERVICES, INC.
82    CELANESE (HOECHST CELANESE)
83    CENTRALIZED LABORATORY SERVICES INC
84    CERNER CORP.
85    CHATTANOOGA AREA CHAMBER OF COMMERCE
86    CHRISTIAN REFORMED CHURCH IN NORTH AMERICA
87    CINCINNATI TOOL STEEL COMPANY
88    CJ HUGHES CONSTRUCTION COMPANY
89    CLARIAN HEALTH / INDIANA UNIV. HEALTH INC.
90    CLASEN QUALITY COATINGS, INC.
91    CLEAR LAKE AREA CHAMBER OF COMMERCE
92    COLE HARDWOOD INC.
93    COLLINS & AIKMAN PRODUCTS CO.
94    COLONIAL PIPELINE CO.
95    COMMODORE ADVANCE SCIENCES, INC.
96    COMSYS IT PARTNERS INC.
97    CONNING & COMPANY
98    COOK COMPOSITES & POLYMERS COMPANY
99    COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
      COOPERATIVE, INC.
100   CROWN EQUIPMENT CORP.
101   CSK AUTO, INC.
102   CUMMINS INC.
103   CUSHMAN & WAKEFIELD, INC.
104   DACO INCORPORATED
105   DAKOTA CLINIC / INNOVIS HEALTH
106   DALLAS REGIONAL CHAMBER

                                 3
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page44
                                                            45ofof72
                                                                   71



                              PLAN SPONSOR
107   DASCO PRO INC.
108   DETROIT LEGAL NEWS COMPANY
109   DICK BARKER INC.
110   DIRECT GENERAL CORPORATION
111   DON R. FRUCHEY, INC.
112   DONOHOE COMPANIES INC.
113   DOTT INDUSTRIES, INC.
114   DOWCO INC.
115   DURATEK FEDERAL SERVICES, INC.
116   E.D. BULLARD COMPANY
117   EAGLE-PICHER CORPORATION
118   EDEN STONE CO. INC.
119   EDISON ELECTRIC INSTITUTE INC.
120   EET CORPORATION
121   ELI LILLY
122   ELKAY MANUFACTURING COMPANY
123   ELMER'S PRODUCTS INC.
124   EMPIRE LEVEL MANUFACTURING CORP.
125   ENERCON ENGINEERING, INC.
126   ENERGY EAST CORP.
127   ENERGY NORTHWEST
128   EP LOYA GROUP, L.P.
129   ERICSSON INC.
130   ETHAN ALLEN GLOBAL INC.
131   E-S PLASTIC PRODUCTS INC.
132   FATHER FLANAGAN'S BOYS' HOME
133   FERRELL COMPANIES, INC.
134   FERRO CORP.
135   FISHER & COMPANY, INCORPORATED
136   FITCH, INC.
137   FIVE STAR DISTRIBUTING, INC.
138   FONTANESI & KAHN
139   FOREMOST FARMS USA
140   FOREST LABORATORIES, INC.
141   FLORIDA CHAMBER OF COMMERCE
142   FLORIDA GAS TRANSMISSION COMPANY
143   FLO-TORK, INC.

                                 4
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page45
                                                            46ofof72
                                                                   71



                            PLAN SPONSOR
144   FOX CITIES CHAMBER OF COMMERCE & INDUSTRY
145   FRANK W. KERR COMPANY
146   FREEPORT MCMORAN / PHELPS DODGE CORP.
147   GARDNER DENVER, INC.
148   GERLIN, INC. DBA CORE PIPE PRODUCTS, INC.
149   GENERAC
150   GENERAL MILLS
151   GEO CONSULTANTS, LLC
152   GHP OPERATING COMPANY LLC (GLOBAL HOME PRODUCTS)
153   GILLETTE / PROCTER & GAMBLE
154   GLENMARK INDUSTRIES INC.
155   GPD, INC.
156   GREAT PLAINS ENERGY INCORPORATED
157   GREATER BINGHAMTON CHAMBER OF COMMERCE
158   GREATER GREENVILLE CHAMBER OF COMMERCE
159   GREATER JACKSON CHAMBER PARTNERSHIP
160   GREATER LOUISVILLE INC.
161   GREATER NEW HAVEN CHAMBER OF COMMERCE
162   GREATER PROVIDENCE CHAMBER OF COMMERCE
163   GREATER RALEIGH CHAMBER OF COMMERCE
164   GREATER READING CHAMBER OF COMMERCE/INDUSTRY
165   GREATER SCRANTON CHAMBER OF COMMERCE
166   GREATER TAMPA CHAMBER OF COMMERCE
167   GREATER TOPEKA CHAMBER OF COMMERCE
168   GREATER WACO CHAMBER OF COMMERCE
169   GREATER WASHINGTON BOARD OF TRADE
170   GREEN DIAMOND RESOURCE COMPANY
171   GREEN THUMB LAWNSCAPING, INC.
172   GRINDMASTER CORPORATION
173   GROESBECK LUMBER & SPPLY, INC.
174   GZA GEOENVIRONMENTAL, INC.
175   H&S TOOLS INC.
176   HALEY & ALDRICH INC
177   HAPAQ-LLOYD
178   HAMPTON ROADS CHAMBER OF COMMERCE
179   HARRIS PUBLICATIONS, INC.
180   HARTFORD CHAMBER OF COMMERCE

                                 5
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page46
                                                            47ofof72
                                                                   71



                            PLAN SPONSOR
181   HARVEY M. ROSE ASSOCIATES, LLC
182   HASBRO INC.
183   HAYES LEMMERZ / HLI OPERATING COMPANY, INC.
184   HEALTH INSURANCE PLAN OF GREATER NEW YORK
185   HEART CITY AUTOMOTIVE, INC.
186   HFI, LLC
187   HIGH-TECH INSTITUTE, INC.
188   HIP ADMINISTRATORS OF FLORIDA, INC.
189   HILTON HEAD ISLAND CHAMBER OF COMMERCE
190   HITACHI AMERICA LTD
191   HOME DEPOT, INC.
192   HORNBERGER, SHEEHAN, FULLER & BEITER, INC.
193   HORNER ELECTRIC INC.
194   HOSPIRA INC.
195   HOSPIRA PUERTO RICO LLC
196   HP HOOD LLC
197   HUDSON, POTTS & BERNSTEIN L.L.P.
198   HUGHES HUBBARD & REED LLP
199   HUHTAMAKI AMERICAS, INC.
200   IDEARC, INC.
201   INDIANA DIMENSION, INC.
202   INDUSTRIAL STEEL INC.
203   INFINITY SYSTEMS ENGINEERING, LLC
204   INFINITY TECHNOLOGY SERVICES, LLC
205   INTERACTIVE DATA
206   INTERMET CORP
207   INTERNATIONAL PAPER COMPANY
208   INTERPUBLIC GROUP OF COMPANIES (IPG)
209   IPSOS AMERICA, INC.
210   J. HORST MANUFACTURING CO. INC.
211   JEFFERSON CHEVROLET CO.
212   JETRO CASH & CARRY ENTERPRISES, LLC
213   JOHN BURNS CONSTRUCTION COMPANY
214   JOHNSON & QUIN, INC.
215   JOHNSTOWN AREA REGIONAL INDUSTRIES, INC.
216   JSJ CORPORATION
217   KALAMAZOO REGIONAL CHAMBER OF COMMERCE

                                 6
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page47
                                                            48ofof72
                                                                   71



                              PLAN SPONSOR
218   KALIL BOTTLING CO.
219   KEARFOTT GUIDANCE & NAVIGATION CORPORATION
220   KEATING OF CHICAGO, INC.
221   KELLY SERVICES INC.
222   KEY TRONIC CORPORATION
223   KULICKE & SOFFA INDUSTRIES, INC.
224   KEY ENERGY SERVICES, INC.
225   KEYSPAN ENERGY CORPORATION / NATIONAL GRID USA
226   KOCH INDUSTRIES, INC.
227   L.W. BARRETT CO., INC.
228   LAMERS BUS LINES, INC.
229   LAN-CON, INC.
230   LEE ENTERPRISES INC.
231   LEMAN USA INC.
232   LIBBEY INC.
233   LIGGETT GROUP INC.
234   LINDE HOLDINGS, LLC
235   LINDE GROUP / BOC GROUP
236   LITTLE ROCK REGIONAL CHAMBER OF COMMERCE
237   LOCHMANDY MOTOR SALES, INC.
238   LOUISIANA ASSOCIATION OF BUSINESS & INDUSTRY
239   MAGNETEK, INC.
240   MARIAN, INC.
241   MCDONALD'S CORP.
242   MCKENZIE MEMORIAL HOSPITAL
243   MCWILLIAMS ELECTRIC COMPANY INC.
244   M-D BUILDING PRODUCTS, INC.
245   MDM SERVICES CORPORATION
246   MEADOWBROOK DODGE, INC
247   MEMPHIS AREA CHAMBER OF COMMERCE
248   MERCHANTS MUTUAL INSURANCE COMPANY
249   METAL-ERA, INC.
250   METROPOLITAN TULSA CHAMBER OF COMMERCE
251   MIAMI-LUKEN, INC.
252   MIAMI VALLEY RESEARCH FOUNDATION
253   MICHIGAN CORPORATE SERVICES, LLC
254   MICHIGAN MAPLE BLOCK COMPANY

                                 7
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page48
                                                            49ofof72
                                                                   71



                            PLAN SPONSOR
255   MIKE RAISOR PONTIAC, INC.
256   MILLBROOK EMPLOYEE LEASING CORP.
257   MINDPEARL (US) INC.
258   MIRAMED GLOBAL SERVICES, INC.
259   MITSUBA BARDSTOWN, INC.
260   MITSUBISHI MOTORS NORTH AMERICA, INC.
261   MITTAL STEEL USA INC. / ARCELORMITTAL
262   MODERN DROP FORGE CO.
263   MOOG INC.
264   MOORE FUNERAL HOME INC.
265   MOVADO GROUP INC.
266   NATIONAL DISTRIBUTING COMPANY, INC.
267   NATIONAL HEALTH SYSTEMS INC.
268   NATIONAL TANK COMPANY
269   NAVISTAR
270   NCL (BAHAMAS) LTD. D/B/A NCL
271   NEFF ENGINEERING CO, INC.
272   NETWORK EQUIPMENT TECHNOLOGIES INC.
273   NEWARK REGIONAL BUSINESS PARTNERSHIP
274   NEW CENTURY FINANCIAL CORP.
275   NEWPORT SERVICE CORP
276   NFT INCORPORATED
277   NORTHERN KENTUCKY CHAMBER OF COMMERCE
278   NOVARTIS / CIBA-GEIGY CORP.
279   NIBLOCK EXCAVATING, INC.
280   NORTH COAST DISTRIBUTING, INC.
281   NORTH COUNTRY MOBILE HOMES, INC.
282   ODESSA CHAMBER OF COMMERCE
283   ODESSA CHAMBER OF COMMERCE PROFIT SHARING
284   ODIN, FELDMAN, & PITTLEMAN, P.C.
285   O'DONNELL WICKLUND PIGOZZI AND PETERSON INC.
286   OKLAHOMA STATE CHAMBER OF COMMERCE
287   OLD DOMINION
288   OLMARC PACKAGING COMPANY
289   OLYMPUS CORPORATION OF THE AMERICAS
290   ORCHARD FIRST SOURCE CAPITAL, INC.
291   OREGON ANESTHESIOLOGY GROUP, P.C.

                                 8
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page49
                                                            50ofof72
                                                                   71



                            PLAN SPONSOR
292   PACIFIC WESTERN TECHNOLOGIES, LTD.
293   PACKAGING CORPORATION OF AMERICA (PCA) (HOURLY)
294   PACKAGING CORPORATION OF AMERICA (PCA) (SALARIED)
295   PARAGON COMPUTER PROFESSIONALS, INC.
296   P-COR, LLC
297   PDC FACILITIES, INC.
298   PEARSON, INC.
299   PENSION PLAN OF THE GOVERNMENT EMPLOYEES HOSPITAL
      ASSOCIATION INC.
300   PENTON LEARNING SYSTEMS, L.L.C.
301   PEROT SYSTEM CORP.
302   PETERSEN ALUMINUM CORPORATION
303   PIPEFITTERS LOCAL NO. 636
304   POLSINELLI SHALTON WELTE SUELTHAUS P.C.
305   PRECISION CONTROL SYSTEMS OF INDIANAPOLIS, INC.
306   PRINT AND CONVERTING RESOURCES, LLC
307   PROCTER & GAMBLE CO.
308   PROCTER & GAMBLE SUBSIDIARIES
309   PROFESSIONAL PROJECT SERVICES, INC.
310   PROFESSIONAL X-RAY CENTER PC
311   R.A.P.E.L. INC.
312   RAIA PROPERTIES CORPORATION
313   REED & BARTON CORPORATION
314   RELIANCE GEAR CORPORATION
315   REPUBLIC NATIONAL DISTRIBUTING COMPANY
316   RESCAR COMPANIES
317   REYNOLDS & REYNOLDS
318   RICHMOND METROPOLITAN CONVENTION & VISITORS
319   ROBERT BOSCH
320   ROCK & BORGELT P.C.
321   ROGERS BROTHERS, INC.
322   ROHR-TIPPE MOTORS, INC.
323   ROPES & GRAY LLP
324   ROSE PRINTING SERVICES, INC.
325   ROTHBERG, LOGAN AND WARSCO LLP
326   ROWLAND DESIGN, INC.
327   ROY O. MARTIN LUMBER COMPANY, LLC

                                 9
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page50
                                                            51ofof72
                                                                   71



                             PLAN SPONSOR
328   RUSSELL STOVERS CANDIES, INC.
329   RYDER SCOTT CO. L.P.
330   S.E.L., INC.
331   SAFETY AND ECOLOGY CORPORATION
332   SAFETY VISION, L.P.
333   SALINA AREA CHAMBER OF COMMERCE
334   SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND
      POWER DISTRICT
335   SANTA CLARA CHAMBER OF COMMERCE
336   SCHIFF NUTRITION GROUP, INC.
337   SCHWARZ PAPER COMPANY
338   SCHWAN SHARED SERVICES, LLC
339   SCOTTSDALE CONVENTION & VISITORS BUREAU
340   SHAW ENVIRONMENTAL, INC.
341   SHREVEPORT CHAMBER OF COMMERCE
342   SEARLES VALLEY MINERALS
343   SELECT INTERNATIONAL CORP.
344   SEMITOOL, INC.
345   SHAKLEE CORPORATION
346   SIEMANS PERSONNEL, LLC
347   SIMPSON INVESTMENT COMPANY
348   SKAFF CARPET AND FURNITURE CO.
349   SOUTHERN UNION COMPANY
350   SPERION CORPORATION
351   SPOKANE REGIONAL CHAMBER OF COMMERCE
352   SPRINGFIELD AREA CHAMBER OF COMMERCE
353   SPRINGFIELD CONVENTION & VISITORS BUREAU, INC
354   SPRINGS INDUSTRIES INC.
355   SPRINGS WINDOW FASHIONS, LLC
356   SR. CARE CENTERS MANAGEMENT, LLC
357   SSW HOLDING COMPANY, INC.
358   ST. LANDRY PARISH SOLID WASTE DISPOSAL DISTRICT
359   ST. LOUIS REGIONAL CHAMBER & GROWTH ASSOC
360   ST. JUDE MEDICAL, INC.
361   STANDARD MOTOR PRODUCTS, INC.
362   STANDARD PACIFIC CORP
363   STARK DEVELOPMENT BOARD

                                 10
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page51
                                                            52ofof72
                                                                   71



                              PLAN SPONSOR
364   STAR MARKETS, LTD.
365   STATE BANK OF LIZTON
366   STEEL TECHNOLOGIES, INC.
367   STERLING HEIGHTS DODGE INC.
368   SUMMIT MEDICAL GROUP
369   SUPREME MACHINED PRODUCTS CO. INC.
370   SUSQUEHANNA PFALTZGRAFF CO.
371   SWISS INTERNATIONAL AIRLINES, LTD.
372   SWISS RE AMERICA HOLDING CORP.
373   SYNERGIS TECHNOLOGIES GROUP
374   SYPRIS SOLUTIONS, INC.
375   TACOMA-PIERCE COUNTY CHAMBER OF COMMERCE
376   TAYLOR CORP. INC.
377   TAYLOR, PORTER, BROOKS, & PHILLIPS LLP
378   TERREBONNE MOTOR COMPANY, INC.
379   TETRA TECH, INC.
380   TEXAS ENERGY ENGINEERS, INC.
381   TFE, INC.
382   TGW-ERMANCO INC.
383   THE BUSINESS COUNCIL OF FAIRFIELD COUNTY
384   THE CHAMBER, DAYTONA BEACH & HALIFAX AREA
385   THE FITZPATRICK COMPANY
386   THE L.D. KICHLER CO.
387   THE LOXCREEN COMPANY, INC.
388   THE MAYER ELECTRIC SUPPLY CO., INC
389   THE MERCO GROUP, INC.
390   THE NPD GROUP, INC.
391   THERMATOOL CORPORATION
392   TIMKEN CO. (SALARY)
393   TIMKEN CO. (UNION)
394   TITAN INTERNATIONAL INC.
395   TOSHIBA TUNGALOY AMERICA, INC.
396   TRACHTE INC.
397   THETA TECHNOLOGIES, INC.
398   THE TRANZONIC COMPANIES
399   TREDEGAR CORPORATION
400   TREE TOP, INC.

                                 11
Case
 Case1:12-cv-02548-VSB
      1:12-cv-02548-VSB Document
                         Document442-1
                                  444 Filed
                                       Filed03/13/19
                                             12/07/18 Page
                                                       Page52
                                                            53ofof72
                                                                   71



                            PLAN SPONSOR
401   TRIVEST SERVICE CORPORATION
402   TRUSSAL AND COMPANY
403   TS TECH HOLDING CO.
404   UNITED BUSINESS MEDIA
405   UNITED MINE WORKERS OF AMERICA (UMWA)
406   UNITED STATES BRASS & COPPER
407   URS GROUP, INC.
408   USG CORP.
409   UTILITIES INC.
410   VALASSIS
411   VENTURE ENCODING SERVICE, LLC
412   VERITAS
413   VIASAT, INC.
414   VIJUK EQUIPMENT, INC.
415   VULCAN IRON WORKS
416   WALNUT CREEK CHAMBER OF COMMERCE
417   WASTREN, INC.
418   WESKEM, LLC
419   WHITE HOUSE MANUFACTURING CORP.
420   WILLIAMSBURG AREA CHAMBER OF COMMERCE
421   WILLIAMS FORM ENGINEERING CORPORATION
422   WILSON ELECTRIC COMPANY
423   WILSONS THE LEATHER EXPERTS
424   WINNEBAGO COLOR PRESS, INC.
425   WINNEBAGO INDUSTRIES, INC.
426   WINSTON HEAT TREATING, INC.
427   WORLD BANK
428   WSMS MID-AMERICA, LLC
429   WSMS-MK, LLC
430   YOKEM MOTORS, INC.
431   YORK COUNTY CHAMBER OF COMMERCE
432   YORK COUNTY ECONOMIC DEVELOPMENT




                                 12
           Case
            Case1:12-cv-02548-VSB
                 1:12-cv-02548-VSB Document
                                    Document442-1
                                             444 Filed
                                                  Filed03/13/19
                                                        12/07/18 Page
                                                                  Page53
                                                                       54ofof72
                                                                              71



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

              Notice of Class Action Settlement and Fairness Hearing
 If you are a participant or beneficiary of your employer’s 401(k) retirement
 savings plan through which you invested in certain JPMorgan stable value
 funds, you may qualify for a payment from this class action settlement. This
 Notice is directed to participants who must file the enclosed proof of eligibility
 claim form because without your completed claim form, the Settlement
 Administrator will not have the necessary information to process your claim.
 If your employer’s 401(k) plan is listed at the end of this Notice as a plan for
 which the Settlement Administrator lacks participant information, you are
 required to submit a claim form to receive a settlement distribution.
  The Court has authorized this notice. This is not a solicitation from a lawyer. Neither you nor
  your retirement plan is being sued.

I.          PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY

            The purpose of this Notice is to inform you the Court has given its preliminary approval to

  a proposed settlement (the “Settlement”) of a class action brought by certain individuals whose

  401(k) plan accounts included investments in the JPMorgan stable value funds. The action is

  entitled In re: J.P. Morgan Stable Value Fund ERISA Litigation, case no. 12-CV-2548 (the

  “Action”), currently pending before the Honorable Vernon S. Broderick of the United States

  District Court for the Southern District of New York (the “Court”). The Court has given its

     preliminary approval to the Settlement. You should read this notice carefully, because your legal

     rights are affected whether you act or do not act.

            The Plaintiffs brought the Action alleging violations of the Employment Retirement

     Income Security Act (“ERISA”), concerning the way Defendants JPMorgan Chase & Co. and

     other JPMorgan entities (“Defendants” or “JPMorgan”) managed the Class Members’ 401(k) plan

     investments that were allocated to certain JPMorgan stable value funds.




                                                  Exhibit 8
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page54
                                                                  55ofof72
                                                                         71



       JPMorgan denies all claims, and nothing in the Settlement is an admission or concession

on JPMorgan’s part of any fault or liability whatsoever.

       In its March 31, 2017, Memorandum Opinion and Order, the Court certified a class and

three subclasses of individuals who were participants or beneficiaries in their employer’s 401(k)

plans and had some of their investments allocated to a stable value fund managed by JPMorgan

during the class periods. (The definition of the class and the class periods is set forth below in

Section II, “Definition of the Class.”) The names of the 401(k) plans through which Class

Members allocated retirement assets to JPMorgan stable value funds are listed in Attachment 1 to

this Notice. 1 Please review Attachment 1 and its instructions to see what kind of claim form you

need to file. If you have any question about how to proceed, call the Settlement Administrator,

provide the name of your employer or former employer’s 401(k) plan and ask if you need to file a

claim form. There are two types of claim forms: (1) the Former Participant Claim Form for

participants in 401(k) plans for which the Settlement Administrator has sufficient participant data,

and (2) the Proof of Eligibility Claim Form (enclosed as Attachment 2) for participants in 401(k)

plans for which the Settlement Administrator does not have sufficient data.

       A.      The Settlement

       As part of the Settlement, a fund of $75,000,000 (the “Settlement Amount”) has been

established to resolve the Action. From that $75,000,000 will first be paid any administrative

expenses, taxes, tax expenses, Court-approved attorneys’ fees and costs, Class Representative

service awards, and other approved expenses of the litigation. Then, the remaining Settlement

Amount (called the “Net Settlement Amount”) will be allocated to Class Members according to



1
 Attachment 1 lists the plans which, according to information available at the time of the
Settlement, offered a JPMorgan stable value fund during the class period. The plans identified
on Attachment 1 may change based on the subsequent investigation of the parties.
                                                 2
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page55
                                                                  56ofof72
                                                                         71



the Plan of Allocation to be approved by the Court. Shortly after the Court preliminarily approved

the Settlement, JPMorgan deposited the $75,000,000 Settlement Amount in an interest-bearing

Qualified Settlement Fund. Upon final approval of the Settlement by the Court, the interest accrued

on the Settlement Fund will be added to the Settlement Amount in order to benefit the Class.

       You must return a claim form by ______ to participate in the Settlement. (See answer

to Question No. 6 below for more information.)

       B.      Statement of Attorneys’ Fees and Costs in the Class Action

       Co-Lead Class Counsel, and the firms assisting them, have devoted many hours to bringing

this case and pursuing it for the past five-and-a-half years. During that time, they also have

advanced costs for expert consulting services, substantial investigation, intensive document

analysis, and other costs necessary to pursue the case. Co-Lead Class Counsel’s motion for class

certification was granted by the Court on March 31, 2017. Co-Lead Class Counsel successfully

defended JPMorgan’s petition for an immediate appeal of the Class Certification Order, which the

Second Circuit denied. Co-Lead Class Counsel engaged in substantial investigation and analysis

of the law and facts concerning the Action in opposing JPMorgan’s motion for summary judgment.

This work resulted in the monetary benefits provided in the Settlement. Co-Lead Class Counsel

took the risk of litigation and have not been paid for any of their time or reimbursed for any of the

costs that they have incurred during the more than five years that the Action has been pending

before the Court. Co-Lead Class Counsel also have agreed to undertake the additional risk of

paying some of the administrative costs of the settlement process if the Settlement is not approved.

       Co-Lead Class Counsel will apply to the Court for payment of attorneys’ fees and costs for

their work in the case. Co-Lead Class Counsel will request fees not to exceed one-third of the

$75,000,000 Settlement Amount and will request reimbursement of litigation costs not to exceed



                                                 3
            Case
             Case1:12-cv-02548-VSB
                  1:12-cv-02548-VSB Document
                                     Document442-1
                                              444 Filed
                                                   Filed03/13/19
                                                         12/07/18 Page
                                                                   Page56
                                                                        57ofof72
                                                                               71



      $1,750,000. Any attorneys’ fees and costs awarded by the Court to Co-Lead Class Counsel will be

      paid from the Qualified Settlement Fund. Co-Lead Class Counsel will not seek to receive any

      interest earned by the Qualified Settlement Fund, which will be added to the Net Settlement

      Amount.

             As is customary in class action cases in which the Class Representatives have spent time

      and effort on the litigation, Co-Lead Class Counsel also will ask the Court to approve Service

      Award payments, not to exceed $20,000, for each of the 12 Class Representatives who took on the

   risk of litigation, provided discovery, and committed to spend the time necessary to bring the case

   to conclusion. Their activities also included assisting in the factual development of the Action.

II.          DEFINITION OF THE CLASS

             You are deemed to be part of the Class and a participant in this Action if you fit into one

   or more of the class or subclass definitions below, unless you expressly exclude yourself from

   the Class in writing. (See answer to Question No. 8 below.)

             By order dated March 31, 2017, the Court certified this case to proceed on behalf of a class

   defined as follows:

             All participants of ERISA plans, as well as beneficiaries of those plans, who were
             invested directly or indirectly in any JPM Stable Value Fund that invested in the
             JPM Intermediate Bond Fund and/or the Intermediate Public Bond Fund between
             January 1, 2009 and December 31, 2010 and whose stable value fund investment
             performance underperformed the Hueler index or similar objective benchmark.
             Excluded from the Class are the jurists to whom this case is assigned, as well as
             their respective staffs; counsel who appear in this case, as well as their respective
             staffs, including experts they employ; the Defendants in this matter, as well as their
             officers and directors; any person, firm, trust, corporation, officer, director, or other
             individual or entity in which a Defendant has a controlling interest or that is related
             to or affiliated with any of the Defendants; and the legal representatives, agents,
             affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

             In addition, the Court certified three subclasses. The first certified subclass—the “SAIF

      Subclass”—is defined as follows:

                                                        4
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page57
                                                                  58ofof72
                                                                         71



       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the JPM Stable Asset Income Fund (“SAIF”) from
       between January 1, 2009 and December 31, 2010 and whose stable value fund
       investment underperformed the Hueler Index or similar objective benchmark.
       Excluded from the Class are the jurists to whom this case is assigned, as well as
       their respective staffs; counsel who appear in this case, as well as their respective
       staffs, including experts they employ; the Defendants in this matter, as well as their
       officers and directors; any person, firm, trust, corporation, officer, director, or other
       individual or entity in which a Defendant has a controlling interest or that is related
       to or affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The second certified subclass—the “ACSAF/JP Morgan Stable Value Fund Subclass”—

has a class period that begins on September 17, 2007. The ACSAF/JP Morgan Stable Value Fund

Subclass is defined as follows:

       All participants of ERISA plans, as well as beneficiaries of those plans, who were
       invested directly or indirectly in the American Century Stable Asset Fund
       [(“ACSAF”)] immediately before JPMAM took over the Fund and received its
       assets in the ACSAF/JPM Stable Value Fund on or about September 17, 2007 and
       continuing to December 31, 2010, and whose stable value fund investment
       underperformed the Hueler Index or similar objective benchmark. Excluded from
       the class are the jurists to whom this case is assigned, as well as their respective
       staffs; counsel who appear in this case, as well as their respective staffs, including
       experts they employ; the Defendants in this matter, as well as their officers and
       directors; any person, firm, trust, corporation, officer, director, or other individual
       or entity in which a Defendant has a controlling interest or that is related to or
       affiliated with any of the Defendants; and the legal representatives, agents,
       affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

       The third certified subclass—the “Caterpillar Subclass”—is defined as follows:

       All participants of the Caterpillar Plan, as well as beneficiaries of those plans, who
       were invested directly or indirectly in JPM’s Caterpillar Stable Principal Fund or
       any other JPM Stable Value Fund that invested in the Intermediate Bond Fund and
       / or the Intermediate Public Bond Fund between January 1, 2009 and December 31,
       2010 and whose stable value fund investment performance underperformed the
       Hueler index or similar objective benchmark. Excluded from the class are the
       jurists to whom this case is assigned, as well as their respective staffs; counsel who
       appear in this case, as well as their respective staffs, including experts they employ;
       the Defendants in this matter, as well as their officers and directors; any person,
       firm, trust, corporation, officer, director, or other individual or entity in which a
       Defendant has a controlling interest or that is related to or affiliated with any of the



                                                  5
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page58
                                                                  59ofof72
                                                                         71



       Defendants; and the legal representatives, agents, affiliates, heirs, successors-in-
       interest, or assigns of any such excluded party.

The “objective benchmark” referenced in each of these definitions will be the Lehman
Brothers Intermediate Aggregate Index (later renamed the Barclays Intermediate
Aggregate Index) (hereafter the “Lehman/Barclays Intermediate Aggregate Index” or the
“Benchmark”).

1. Why Did I Receive This Settlement Notice?

You received this Notice because (1) records received by Class Counsel show that you may have
been a participant or beneficiary in a 401(k) plan and that your 401(k) plan account may have
included investments in a JPMorgan stable value fund, and you therefore may be part of the Class
or one of the Subclasses, as explained above; or (2) you requested this Notice through the
Settlement Website because you may be part of the Class or one of the Subclasses, as explained
above.

2. What Is The Class Action About?

In this Class Action, Plaintiffs principally allege that Defendants violated ERISA in two
fundamental ways. First, Plaintiffs allege that JPMorgan managed Plaintiffs’ investments
imprudently in violation of JPMorgan’s fiduciary duties, by causing its stable value funds to invest
in two other JPMorgan funds, the Intermediate Bond Fund (“IBF”) and the Intermediate Public
Bond Fund (“IPBF”), which, in turn, invested in risky, highly leveraged assets, including, among
other things, mortgage-related assets. Second, Plaintiffs allege that certain Defendants, as
fiduciaries for the relevant plans and their participants and beneficiaries, breached their obligations
under ERISA to comply with the duties of prudence and diversification and to discharge their
duties solely in the interests of plan participants and beneficiaries, and for the exclusive purpose
of providing benefits to the plan participants and beneficiaries. Plaintiffs also claim that certain
Defendants engaged in transactions prohibited by ERISA, and the ACSAF/JPM Stable Value Fund
Subclass Plaintiffs make additional claims against all Defendants for engaging in transactions
prohibited by ERISA.

While none of the Plaintiffs or Class Members lost any of the money they invested in JPMorgan
stable value funds, the Plaintiffs alleged that they were damaged because the investment return
paid to Class Members would have been greater if the funds had been prudently managed.

Defendants have denied and continue to deny the claims and contentions of the Class
Representatives. Defendants deny that they are liable at all to the Class, and that the Class has
suffered any harm or damage for which Defendants could or should be held responsible. Nothing
in the Settlement Agreement is an admission or concession on Defendants’ part of any fault or
liability whatsoever.




                                                  6
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page59
                                                                  60ofof72
                                                                         71



3. Why Is There A Settlement?

The Court has not reached a final decision on the merits of the Class Representatives’ claims.
Instead, a majority of the Class Representatives (the “Settling Class Representatives”) and
Defendants have agreed to the Settlement. The Settlement is the product of extensive negotiations
between Co-Lead Class Counsel and Defendants’ counsel and an in-person mediation session with
a private mediator, followed by months of further negotiation. The parties to the Settlement have
taken into account the uncertainty and risks of litigation and have concluded that it is desirable to
settle on the terms and conditions set forth in the Settlement Agreement.

[Objectors’ Proposal - Four of the twelve Class Representatives do not approve of the settlement.
Those four Class Representatives are represented by Philip Greenfield and Kirk May, German
May PC, 1201 Walnut Street, 20th Floor, Kansas City, MO, 816-471-7700,
www.germanmay.com.]

4. What Does The Settlement Provide?

The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation
to be approved by the Court. Class Members fall into two categories: Current Participants and
Former Participants, as defined on pages 2-3 above. Allocations to Current Participants who are
entitled to a distribution under the Plan of Allocation will be made into their existing plan accounts
in accord with their current investment elections. Allocations to Former Participants who are
entitled to a distribution under the Plan of Allocation will made by check mailed to their last known
address or, if available and they so elect, as a rollover to a qualified retirement account.

In return for payment to the Class of the $75,000,000 Settlement Amount, all Class Members will
fully release the Defendants and the Released Parties from the Released Claims. The Released
Parties include Defendants, any related entities, as well as any past attorneys and agents. The
Released Claims include (but are not limited to) the following:

       •   All claims that were or could have been asserted in the Action, or that did or could
           arise out of the conduct alleged in the complaints filed in the Action.

       •   All claims that relate to any JPMorgan stable value fund investments, the holdings of
           any stable value fund investments, or disclosures regarding any stable value
           investments.

       •   All claims that relate to the direction to calculate, the calculation of, and/or the
           method or manner of allocation of the Net Settlement Fund pursuant to the Plan of
           Allocation.

This is only a summary of the Released Parties and Released Claims and is not a binding
description of either. The governing releases are found within the Settlement Agreement at
www.jpmsvfclassaction.com. Generally, the release means that Class Members will not have the
right to sue the Defendants or related parties for conduct during the Class Period arising out of or
relating to the allegations in the Action.

                                                  7
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page60
                                                                  61ofof72
                                                                         71




The entire Settlement Agreement is available at www.jpmsvfclassaction.com.

5. How Much Will My Distribution Be?

Because Class Counsel may not have received sufficient data from your employer’s 401(k) plan,
please review Attachment 1 and its instructions to see what kind of claim form you need to file. If
you need to submit a Proof of Eligibility Claim Form, attached as Attachment 2 to this Notice, the
amount, if any, that will be allocated to you will be based upon your Proof of Eligibility Claim
Form and records, if any exist, that you provide from your 401(k) plan account. Calculations
regarding the individual distributions will be performed by the Settlement Administrator, whose
determinations will be final and binding, pursuant to the Court-approved Plan of Allocation.

To be eligible for a distribution from the Net Settlement Amount, you must either be: (1) a member
of the Class or one of the Subclasses, as defined in Section II above, who submitted a complete
and satisfactory claim form by the deadline; or (2) a beneficiary, alternate payee, or attorney-in-
fact of persons identified in (1) or (2).

Under the proposed Plan of Allocation, the Net Settlement Amount will be divided among all Class
Members based upon the underperformance, if any, of each Class Member’s JPMorgan stable
value investment compared to the Lehman/Barclays Intermediate Aggregate Index. At the Fairness
Hearing, the Court will be asked to approve this calculation process as part of the Plan of
Allocation.

To make this allocation, the Settlement Administrator will first calculate the Individual
Underperformance Amounts by comparing the underperformance, if any, of the JPM Stable Value
Funds by comparing the crediting rate of the Plans the participants invested in, with a crediting
rate derived from the Benchmark. If the calculation shows that a Plan did not experience any
underperformance compared to the Benchmark then the participants in those Plans are not by
definition Class Members because they did not suffer from any underperformance damages. For
those Plans that experienced underperformance the second step will be for the Settlement
Administrator to calculate the Individual Underperformance Amounts as the total dollar value
amount by which each participant’s individual investment in JPM Stable Value Funds
underperformed the Benchmark during the relevant time periods. The specific method for
calculating these amounts is detailed in the Settlement Agreement’s Plan of Allocation. The sum
of all Individual Underperformance Amounts is defined to be the “Total Underperformance
Amount.”

Once the Underperformance Amounts have been calculated, each Class Member’s payment will
be calculated by multiplying the Net Settlement Amount by the ratio of that Class Member’s
Individual Underperformance Amount to the Total Underperformance Amount. This will allow
each individual Class Member to receive an allocation from the Net Settlement Amount
proportional to the underperformance of his or her stable value investment compared with the
underperformance of other Class Members’ investments (all other things being equal). Plan of
Allocation examples are available on the website, www.jpmsvfclassaction.com.


                                                8
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page61
                                                                  62ofof72
                                                                         71



Class Counsel and the Settlement Administrator must review information that you provide from
your 401(k) plan account to determine whether your investments in JPMorgan stable value funds
underperformed as compared to the Benchmark. Any information Class Counsel obtains will be
treated confidentially under the Protective Order entered by the Court in this Action and will be
used solely for purposes of determining if you are a Class Member entitled to payment under the
terms of the Settlement.

If you need to submit a Proof of Eligibility Claim Form and cannot, to the best of your
knowledge and belief, state on the Claim Form accompanying this Notice that you invested
through your employer’s 401(k) plan in a JPMorgan stable value fund investment offering
at some point during the period January 1, 2009 through December 31, 2010, then you will
not receive a distribution from the Settlement. Provided your claim is timely and you can swear
that you were invested in a JPMorgan stable value fund during the class period, but where you no
longer have records showing the balance in your JPMorgan stable value fund investment from
your 401(k) plan account or cannot estimate the amounts of your investment in the class period,
the Settlement Administrator will award you one-half of the average class member award for
participants from plans where balance information was available, or where the Settlement
Administrator acquires data bearing on the claim, in its discretion it may use the data to determine
the amount of the distribution if any.

6. How Can I Receive My Distribution?

Because the Settlement Administrator may not have sufficient information from your employer’s
401(k) plan, you may need to submit a claim form to determine eligibility for a Settlement
distribution. Please review Attachment 1 and its instructions to see what kind of claim form you
need to file. In order to receive your distribution if you are eligible for one, you must return
a valid and timely claim form received by the Settlement Administrator no later than Month
00, 0000. A Proof of Eligibility Claim Form is enclosed with this Notice as Attachment 2.

7. When Will I Receive My Distribution?

The timing of the distribution of the Net Settlement Amount is conditioned on several events,
including the Court’s final approval of the Settlement and that approval being no longer subject to
any appeal in any court. If there is an appeal of the final approval, it may take several years to
resolve and the distribution of the Net Settlement Amount will be delayed until that process is
complete. If the Settlement is approved by the Court, and there are no appeals, distribution of the
Net Settlement Amount likely will occur in 2019.

Separately, there are provisions in the Settlement Agreement that allow the parties to
terminate the Settlement under specific conditions. There will be no payments under the
Settlement if the Settlement Agreement is terminated.

There will be no payment to you if the Settlement Administrator determines that (1) you
did not invest in a 401(k) plan; (2) you did invest in a 401(k) plan, but the plan did not
invest in the JPMorgan stable value investments; or (3) your individual JPMorgan stable


                                                 9
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page62
                                                                  63ofof72
                                                                         71



value investment did not suffer any Underperformance Amount when measured against
the Benchmark.

If the amount you are allocated is less than the amount of the reasonable direct costs of
processing and delivering your payment then no distribution will be made to you. For
example, if your allocation is less than $5 and the reasonable direct costs of processing the
payment and delivery are greater than $5, you would not be eligible to receive any payment
under the Settlement.

8. Can I Get Out Of The Settlement?

Yes, you have the right to exclude yourself from the Class and give up the right to your share of
the Settlement Amount. Note: if you exclude yourself from the Class, you may not have a right to
bring your own lawsuit due to ERISA’s six-year statute of repose. Class Counsel is of the opinion
that ERISA’s six-year statute of repose bars you from bringing your own lawsuit. You may consult
your own lawyer to get advice on this issue at your own expense.

If you ask to be excluded, you won’t have a right to receive a payment from the Settlement. You
will also not be bound by any judgment of the Court or the terms of the Settlement Agreement,
including the release of your potential claims. However, under the United States Supreme Court’s
ruling in California Public Employees’ Retirement System v. ANZ Securities Inc., No. 16-373, 582
U.S.__ (2017), your rights to prosecute any individual claims against the Defendants arising out
of these transactions may have already expired due to ERISA’s six-year statute of repose.

To ask to be excluded from this proceeding, you must send an “Exclusion Request” by letter,
expressly stating that you want to be excluded from the Class in In re: J.P. Morgan Stable Value
Fund ERISA Litigation. Be sure to include your name and address, and sign the letter. You must
mail your Exclusion Request, postmarked by Month 00, 0000, to the Settlement Administrator at
the following address:

JPM Stable Value Fund Litigation
c/o JND Class Action Administration
P.O. Box 91304
Seattle, WA 98111

9. Do I Have A Lawyer In The Case?

The Court has appointed The Law Offices of Michael M. Mulder and Schneider Wallace Cottrell
Konecky Wotkyns LLP to represent the Class as Co-Lead Class Counsel. Co-Lead Class Counsel
are working jointly with and being assisted by the law firms of Levin Papantonio Thomas Mitchell
Rafferty & Proctor, P.A; and Peiffer Rosca Wolf Abdullah Carr & Kane, APLC. If you want to be
represented by your own lawyer, you may hire one at your own expense.




                                               10
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page63
                                                                  64ofof72
                                                                         71



10. How Will The Lawyers Be Paid?

Co-Lead Class Counsel will file a petition for the award of attorneys’ fees and costs. This petition
will be considered at the Fairness Hearing. Co-Lead Class Counsel has agreed to limit their
application for an award of attorneys’ fees and costs to not more than $25,000,000 in fees and
$1,750,000 in costs. The Court will determine what fees and costs will be approved.

11. How Do I Tell The Court If I Don’t Like The Settlement?

If you are a Class Member, you can tell the Court that you do not agree with the Settlement or
some part of it. To object, you must send the Court a written statement that you object to the
Settlement in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548. Be
sure to include your name, address, telephone number, signature, and a full explanation of why
you object to the Settlement. Your written objection must be mailed to each of the following
addressees and received by the Court no later than XXXXXXX, 2019.

 THE COURT                        CLASS COUNSEL                          [Objectors’ Proposal –
                                                                         COUNSEL FOR FOUR CLASS
                                                                         REPRESENTATIVES
 Clerk of the Court               Schneider Wallace Cottrell             German May PC
 United States District Court     Konecky Wotkyns LLP                    1201 Walnut Street
 Southern District of New         Attn: JPM Stable Value Fund            20th Floor
 York, Daniel Patrick             ERISA Litigation                       Kansas City, MO 64106
 Moynihan United States           2000 Powell Street, Suite 1400         Attn: JPM Stable Value Fund
 Court House                      Emeryville, California 94608           ERISA Litigation]
 500 Pearl Street, New York,      counsel@jpmsvfclassaction.com
 New York 10007                   Tel: 1-844-877-5925


12. When And Where Will The Court Decide Whether To Approve The Settlement?

The Court will hold a Fairness Hearing at the U.S. District Court, 500 Pearl Street, New York, NY
10007. The Court has not yet scheduled the specific day and time of that hearing, but under the
terms of the Settlement Agreement, it will occur after __________, 20__. When the Fairness
Hearing is scheduled by the Court, information regarding the hearing will be posted on the website
for the Settlement at www.jpmsvfclassaction.com.

At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate. If there are objections by Class Members, the Court will consider them. After the
Fairness Hearing, the Court will decide whether to give its final approval to the Settlement. The
Court also will consider the petition for Class Counsel’s attorneys’ fees and costs and any service
awards to Class Representatives.




                                                11
      Case
       Case1:12-cv-02548-VSB
            1:12-cv-02548-VSB Document
                               Document442-1
                                        444 Filed
                                             Filed03/13/19
                                                   12/07/18 Page
                                                             Page64
                                                                  65ofof72
                                                                         71



13. Do I Have To Attend The Fairness Hearing?

No, but you are welcome to come at your own expense. If you send an objection, you do not have
to come to the Court to talk about it. As long as you have timely objected, the Court will consider
it when the Court considers whether to approve the Settlement as fair, reasonable and adequate.
You also may pay your own lawyer to attend the Fairness Hearing, but such attendance is not
necessary.


14. May I Speak At The Fairness Hearing?

If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing.
To do so, you must send a letter or other paper called a “Notice of Intention to Appear at Fairness
Hearing in In re: J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 12-cv-02548.” Be
sure to include your name, address, telephone number, and your signature. Your Notice of
Intention to Appear must be mailed to Class Counsel [Objectors’ Proposal - and Counsel For Four
Class Representatives] and filed with the Clerk of the Court no later than XXXXX, 2019. (Your
notice must be mailed to each of the addressees listed in the answer to Question No. 11).

Please note that only Class Members may speak at the Fairness Hearing. If you have chosen to
exclude yourself from the Settlement, you are no longer a member of the Settlement Class and
may not speak at the Fairness Hearing.

15. What Happens If I Do Nothing At All?

If you are a Class Member, and you do nothing, you will be bound by the Settlement as described
above in this Settlement Notice if the Settlement is finally approved, BUT YOU WILL NOT
RECIEVE ANY MONEY. THE ONLY WAY TO RECEIVE ANY MONEY IS TO FILE A
CLAIM FORM NO LATER THAN XXXX, 2019. (See Question No. 6.)

16. How Do I Get More Information?

This Settlement Notice does not fully describe all of the claims, defenses, or contentions of the
parties. If you have questions about this Notice or the Action, please do not contact the Court. If
you have questions regarding the Settlement, you can call Class Counsel at 1-844-877-5925, email
Class Counsel at counsel@jpmsvfclassaction.com, [Objectors’ Proposal - call Counsel For Four
Class Representatives at 816-471-7700, email Counsel For Four Class Representatives at
philg@germanmay.com or kirkm@germanmay.com,] call the Settlement Administrator at
1-844-877-5911, write to the Settlement Administrator at JPM Stable Value Fund Litigation c/o
JND Class Action Administration, P.O. Box 91304, Seattle, WA 98111, or go to the following
website: www.jpmsvfclassaction.com where you will find the Court’s order certifying the Class,
the Plaintiffs’ Consolidated and Amended Complaint, the Defendants’ Answer to the Consolidated
and Amended Complaint, the Settlement Agreement, and information regarding the day, time, and
location of the Fairness Hearing once it has been scheduled by the Court. Other filings with the
Court and information regarding the Settlement are also available online [Objectors’ Proposal - or
from the counsel noted above.].

                                                12
     Case
      Case1:12-cv-02548-VSB
           1:12-cv-02548-VSB Document
                              Document442-1
                                       444 Filed
                                            Filed03/13/19
                                                  12/07/18 Page
                                                            Page65
                                                                 66ofof72
                                                                        71




                                    _____________________________________
Dated: __________, 2018             BY THE ORDER OF THE UNITED STATES
                                    DISTRICT COURT FOR THE SOUTHERN
                                    DISTRICT OF NEW YORK




                                      13
          Case
           Case1:12-cv-02548-VSB
                1:12-cv-02548-VSB Document
                                   Document442-1
                                            444 Filed
                                                 Filed03/13/19
                                                       12/07/18 Page
                                                                 Page66
                                                                      67ofof72
                                                                             71



                                 ATTACHMENT 1:
                LIST OF PLANS REQUIRING ADDITIONAL INFORMATION


                                           INSTRUCTIONS:

      •   Identify the 401(k) Plan you invested in from table below. Please note the plans listed
          are only the plans where the Settlement Administrator has no information or may
          have insufficient information to determine a participant’s eligibility for a distribution
          from the Settlement.
      •   If you find the 401(k) plan you invested in at any time from 2009 through 2010 in the
          table below, you need to submit a Proof of Eligibility Claim Form (Attachment 2).
      •   If you do not see your plan in the table below, go to the Settlement Website to find
          the complete list of employer 401(k) plans involved in this case.
      •   If you are not sure of what to do, you should call the Settlement Administrator at 1-
          844-877-5911.


1.    1888 Mills, LLC
2.    A.A. Anderson Co., Inc.
3.    Aggreko, LLC
4.    Ajax Paving, Inc.
5.    Ajax Paving of Florida, Inc.
6.    American Civil Constructors, Inc.
7.    Angelo Iafrate Construction Co
8.    Angelo's Aggregate Materials, Ltd.
9.    Anna Trucking L.L.C.
10.   Area Energy & Electric, Inc.
11.   Arizona Chemical Company
12.   Arlington Metals Corporation
13.   Audio Authority Corporation
14.   Augusta Newsprint Company
15.   Badgerland Supply. Inc.
16.   Baesman Printing Corporation
17.   Bank of Commerce
18.   Bank of Commerce & Trust Company
19.   Beechmont Press, LLC
20.   Bell Corp.
21.   Benesys, Inc.
22.   Bernard, Cassisa, Elliott and Davis APLC
23.   Bigston Corporation


                                                    1
         Case
          Case1:12-cv-02548-VSB
               1:12-cv-02548-VSB Document
                                  Document442-1
                                           444 Filed
                                                Filed03/13/19
                                                      12/07/18 Page
                                                                Page67
                                                                     68ofof72
                                                                            71



24.   Brook Furniture Rental Inc.
25.   Bunn-O-Matic Corporation
26.   Carr, Inc.
27.   Cincinnati Tool Steel Company
28.   Clasen Quality Coatings, Inc.
29.   Cole Hardwood Inc.
30.   Conning & Company
31.   Cooperative Regions of Organic Producer Pools Cooperative, Inc. (CROPP)
32.   DACO Incorporated
33.   Dasco Pro Inc.
34.   Dental Arts Lab
35.   Detroit Legal News Company
36.   Dick Barker Inc.
37.   Direct General Corporation
38.   Don R. Fruchey, Inc.
39.   Dott, Inc.
40.   Dowco Inc.
41.   E&T Plastics
42.   E.D. Bullard Company
43.   Elkhart Brass Manufacturing
44.   Enercon Engineering, Inc.
45.   E-S Plastic Products Inc.
46.   Fasig-Tipton
47.   Frank W. Kerr Company
48.   Gerlin, Inc. dba Core Pipe Products, Inc.
49.   Glenmark Inc.
50.   GPD Inc
51.   Green Thumb Lawnscaping, Inc.
52.   Grindmaster Corporation
53.   Harvey M. Rose Associates, LLC
54.   HFI, LLC
55.   High-Tech Institute, Inc. - Anthem Education Group 401(K) Plan (High Tech)
56.   Hornberger, Sheehan, Fuller & Beiter, Inc.
57.   Horner Electric Inc.
58.   Hudson, Potts & Bernstein
59.   Indiana Dimension, Inc.
60.   Industrial Steel Inc.
61.   Infinity Systems Engineering, LLC

                                                2
         Case
          Case1:12-cv-02548-VSB
               1:12-cv-02548-VSB Document
                                  Document442-1
                                           444 Filed
                                                Filed03/13/19
                                                      12/07/18 Page
                                                                Page68
                                                                     69ofof72
                                                                            71



62.   Infinity Technology Services, LLC
63.   J. Horst Manufacturing Co. Inc.
64.   Jetro Cash & Carry , LLC
65.   John Burns Construction Company
66.   Johnson & Quin, Inc.
67.   Kalil Bottling Co.
68.   Keating of Chicago, Inc.
69.   Kriete Group
70.   Lamers Bus Lines, Inc.
71.   Leman USA Inc.
72.   Linde Holdings, LLC
73.   Lochmandy Motor Sales, Inc.
74.   Marian, Inc.
75.   McKenzie Memorial Hospital
76.   McWilliams Electric Company Inc.
77.   Meadowbrook Dodge, Inc
78.   Metal-Era, Inc.
79.   Miami-Luken, Inc.
80.   Michigan Maple Block Company
81.   Mike Raisor Pontiac, Inc.
82.   Millbrook Employee Leasing Corp.
83.   Mindpearl (US) Inc.
84.   MiraMed Global Services, Inc.
85.   Mitsuba Bardstown, Inc.
86.   Moore Funeral Home Inc.
87.   National Health Systems Inc. - Hill Group Retirement Plan
88.   Neff Engineering Co, Inc.
89.   Newman Equipment
90.   New Century Financial corp.
91.   Newport Service Corp
92.   North Country Mobile Homes, Inc.
93.   Odin, Feldman, & Pittleman
94.   Olmarc Packaging Company
95.   Orchard First Source Capital, Inc.
96.   Paragon Computer Professionals, Inc.
97.   PDC Facilities, Inc.
98.   PDS
99.   Penton Learning Systems, L.L.C.

                                                 3
          Case
           Case1:12-cv-02548-VSB
                1:12-cv-02548-VSB Document
                                   Document442-1
                                            444 Filed
                                                 Filed03/13/19
                                                       12/07/18 Page
                                                                 Page69
                                                                      70ofof72
                                                                             71



100.   Petersen Aluminum Corporation
101.   Precision Control Systems of Indianapolis, Inc.
102.   Print and Converting Resources, LLC
103.   Professional X-Ray Center
104.   Provost Umphrey
105.   R.A.P.E.L. Inc.
106.   Raia Properties Corporation
107.   Rock & Borgelt
108.   Rogers Brothers, Inc.
109.   Rose Printing Services, Inc.
110.   Rothberg, Logan and Warsco
111.   Rowland Design, Inc.
112.   S.E.L., Inc.
113.   Safety Vision
114.   Schiff Nutrition Group, Inc.
115.   Schwarz Paper Company
116.   Select International Corp.
117.   Shaklee Corporation
118.   Siemans Personnel, LLC
119.   Skaff Carpet and Furniture Co.
120.   SSW Holding Company, Inc.
121.   Sr. Care Centers Management, LLC
122.   St. Landry Parish Solid Waste Disposal District
123.   Standard Pacific Corp
124.   State Bank of Lizton
125.   Sterling Heights Dodge Inc.
126.   Supreme Machined Products Co. Inc.
127.   Synergis Technologies Group
128.   Terrebonne Motor Company, Inc. - Barker Automotive Family Savings
129.   Texas Energy Engineers, Inc.
130.   TGW-Ermanco Inc.
131.   The Fitzpatrick Company
132.   The L.D. Kichler Co.
133.   The Merco Group, Inc.
134.   Thermatool Corporation
135.   Trachte Inc.
136.   Trivest Service Corporation
137.   TRUSSAL AND COMPANY

                                                4
          Case
           Case1:12-cv-02548-VSB
                1:12-cv-02548-VSB Document
                                   Document442-1
                                            444 Filed
                                                 Filed03/13/19
                                                       12/07/18 Page
                                                                 Page70
                                                                      71ofof72
                                                                             71



138.   United States Brass & Copper
139.   Utilities Inc.
140.   Venture Encoding Service, LLC
141.   Vijuk Equipment, Inc.
142.   Vulcan Iron Works
143.   White House Manufacturing Corp.
144.   Williams Form Engineering Corporation
145.   Wilson Electric Company
146.   Winnebago Color Press, Inc.
147.   Winston Heat Treating, Inc.
148.   Yokem Motors, Inc.




                                               5
Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 71 of 72




                      
                      
                 Exhibit B
       Case 1:12-cv-02548-VSB Document 444 Filed 03/13/19 Page 72 of 72




                                Litigation Settlement Timeline

                                     Event                                           Deadline

Notice shall be provided to the Class                                            May 30, 2019

Plaintiffs apply to Court for attorney’s fees and costs                          June 19, 2019

Deadline for requests for exclusion to be submitted                              July 9, 2019

Objections by Class Members to Settlement                                        July 9, 2019

Deadline for appearance of counsel regarding objections                          July 9, 2019

Deadline for any party to file with the Court a response to an objection by a    August 8, 2019
Class Member

Plaintiffs shall timely file a memorandum in support of final approval           August 8, 2019

Either Defendants or Class Counsel may, in their sole and absolute discretion,   August 27, 2019
terminate the Settlement Agreement by delivering a notice of termination to
the other party

Fairness Hearing                                                                 September 6,
                                                                                 2019 at 11:00 a.m.
